Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 1 of 51




                EXHIBIT A
       Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 2 of 51

                                                                        Service of Process
                                                                        Transmittal
                                                                        04/26/2019
                                                                        CT Log Number 535374569
TO:     Melissa Gravlin
        FCA US LLC
        1000 Chrysler Dr Ofc of
        Auburn Hills, MI 48326-2766

RE:     Process Served in California

FOR:    FCA US LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Perfecto Marcelo and Mauricio I. Marcelo, etc., Pltfs. vs. FCA US LLC, etc., Dft.
DOCUMENT(S) SERVED:               Summons, Cover Sheet, Instructions, Complaint, Exhibit(s)
COURT/AGENCY:                     Santa Clara County - Superior Court - San Jose, CA
                                  Case # 19CV346575
NATURE OF ACTION:                 Product Liability Litigation - Lemon Law - 218 Dodge Challenger Hellcat, VIN:
                                  2C3CDZC99JH154496
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 04/26/2019 at 15:41
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         Within 30 days after service
ATTORNEY(S) / SENDER(S):          Kathryn B. Abrams
                                  Lemon Law Group Partners, PLC
                                  150 N. Robertson Blvd
                                  Ste 307
                                  Beverly Hills, CA 90211
                                  888-415-0610
ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/29/2019, Expected Purge Date:
                                  05/04/2019

                                  Image SOP

                                  Email Notification, Lance Arnott SOPVerification@wolterskluwer.com

SIGNED:                           C T Corporation System
ADDRESS:                          818 West Seventh Street
                                  Los Angeles, CA 90017
TELEPHONE:                        213-337-4615




                                                                        Page 1 of 1 / MD
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                       Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 3 of 51


                                     SUMMONS                                                                               FOR COURT USE ONLY
                                                                                                                       (SOLO PARA US0 DE LA CORTE)
                                 (C/TA CION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                           E-FILED
(AVISO AL DEMANDADQ):
                                                                                                               4/17/2019 6:45 AM
 FICA US LLC, a Delaware Limited Liability Company;                                                            Clerk of Court
                                                                                                               Superior Court of CA,
YOU ARE BEING SUED BY PLAINTIFF:                                                                               County of Santa Clara
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                            19CV346575
 PERFECTO MARCELO & MAURICIO I. MARCELO, individuals,                                                          Reviewed By: Vuet Lai
                                                                                                               Envelope: 2768835

  NOTICE) You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There maybe a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.court!nfo.ca.gov/selThetp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
 (www.coudinfo.ca.gov/selmelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ;AVlSOt Lo han demandado. Si no responde denIm de 30 alas, la code puede decidir en su contra sin escuchar su version. Lea to informaciOn a
 continuation.
    none 30 bIAS DE CALENDARIO despues de que te entreguen esta c/fec/On y papeles legates pare presentar una respuesta par escrito en esta
 cone y hater que se entregue una cop/a at demandante. Una carla 0 iina Ilamada fete ron/ca no to protegen. Su respuesta par escrito tiene que estar
 en formato legal correcto si desea que pmcesen su caso en la code. Es posibte que haya un form u/aria que usted pueda usar para su respuesta.
 Puede encontrar estos fom, u/aMos de la cone ymAs informatiOn en el Centro de Ayuda de las Cones de California frMw.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la cone quo le quede mas cerca. Si no puede pagar Ia cuota de presentaciOn, pida at secreta,io de la code
 que le rid un form ulario de exenciOn do pago de cuotas. S/no prasenta su respuesta a tiempo, puede perder el caso por incumplimiento yla code le
 podra quitar su sueldo, dinero y bienes sin mãs advertencia.
   Hay otros requisitos legates. Es recomendable que fame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un se,vicio de
 rernisiOn a abogados. S/no puede pager a un abogado, es posible que cumpla cantos requisitos pare obtener sen/ic/os legates gratuitos de un
 programa de servicios legates sin lines de lucm. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (wmtlawhelpcalifornia.org), en el Centro de Ayuda de las Cones de California, (wv.w.sucorte.ca.gov) a ponidndose en contacto con la code o el
 colegio do abogados locales. AV/SO: Por ley, la cone tiene derecho a reclamar las cuotas ylos costos exentos por importer un gravamen sobre
 cualquier recuperation de $10,000 0 rnas de valor recibida med/ante un acuerdo o una concesiOn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la code antes do que la code pueda desechar el caso.

The name and address of the court is:                                                                    ICASE NUMBER:
                                                                                                           10mmem del Ce50j
                                Santa Clara County Superior Court
(El nombre y directiOn do la code es):                                                                                        19CV346575
191 N. First Street San Jose 95113

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nornbre, la directiOn yet nOrnero de fete fono del abogado del demandante, o del demandante que no hone abogado, es):
Kathryn B. Abrams, 150 N. Robertson Blvd, Ste 307, Beverly Hills, CA 90211 (888) 415-0610

DATE:                                                                         Clerk, by                                                                  Deputy
           4/17/20196:45 AM                    Clerk of Court                                  Vuet Lai
(Fecha)                                                                       (Secretario)
      roof of service of this summons, use Proof of Service of Summons (form P05-010).)
      prueba de entrega do esta citation use el forrnulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  i.    1 as an individual defendant
                                  2. C as the person sued under the fictitious name of (specify):


                                                                           FCA US LLC. a Delaware Limited Liability Company
                                     3,   1211   on behalf of (specify):

                                          under   C       CCP 416.10 (corporation)                        C         CCP 416.60 (minor)
                                                  C       CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                  C       CCP 416.40 (association or partnership)                   CCP 416.90 (authorized person)

                                                          other (specify): Corporation Code 17701.16 (Limited Liability Company)
                                     '.   = by personal delivery on (date):
Forn, Adopted lorMandatory use                                         SUMMONS                      .                           code of civil Procedure §§ 4,12.20.465
  Judidal counal W California                                                                                                                     www.urnnfo.cagov
  5uM.100 [Rev. Aiy 1. 20091
                   Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 4 of 51


 ArTORNEY OR PANTY WTHOtJT AflORNEYbNJmO Sjate Oar number, aneaairess)                                                 FOR COURT USE ONLY
— Kathryn B. Abrams(Sl3N 2662o5) Ot Counsel
   Lemon Law Group Partners, PLC
   150 N. Robertson Blvd, Ste 307
   Beverly Hills, CA 90211                                                                           I lectronically Filed
       TELEPMoSJEUO.: 8884150610                      888-809-7010                                   I y Superior Court of CA,
 ATTORNEY FOR iName): Plaintiffs, Perfecto Marcelo & Mauricio I. Marcelo
                                                                                                     ( ounty of Santa Clara,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara County Superior Court
     STREET ADDRESS: 191 N. First Street                                                               n 411712019 6:45 AM
     Lt*JuNG.DDRESS: 191 N. First Street                                                             Reviewed By: Yuet Lai
    oTvAuDzlpcooa: San Jose 95113                                                                    ( ase #19CV346575
         BRANCNNAME: Santa Clara County Superior Court                                               I nvelope: 2768835
  CASE NAME:
  Perfecto Marcelo & Mauricio I. Marcelo vs. FICA US LLC
   CIVIL CASE COVER SHEET          I                                                                    CASE NUMBER:
                                           Complex Case Designation                                                    19CV346575
ED     Unlimited             C Limited                           Counter            Joinder
       (Amount                  (Amount            I                                                    JUDGE:
       demanded                 demanded is     I        Filed with first appearance by defendant
       exceeds $25,000)         $25000 or less)    I          (Cal Rules of Court. rule 3.402)           DEPT:
                                      Items 1-6 below must be completed     (see instructions on page 2).
1 Cheek one box below for the case type that best describes this case:
  Auto Ton                   -                Contract                                           Provisionally Complex Civil Litigation
   El   Auto (22)                                      [2J
                                                    Breath of contracttwarranty (06)             (Cal. Rules of Court, rules 3.400-3.403)
   Eli  Uninsured motorist (46)                        C
                                                    Rule 3.740 collectIons (09)               E111 Aritilrustfrrade regulation (03)
  Other PIIPDIWD (Personal lnjurylProporty             C
                                                    Other collections (09)                    El Construction defect (10)
   Damagemrongful Death) Tort                          C Insurance coverage (18)              C Mass tort (40)
       Asbestos (04)
                                                       Eli Other contract (37)                C Securities litigation (28)
   C   Product liability (24)                          Real Property                          C Environmentat/Toxic ton (30)
       Medical nfalpractice (45)
                                                       C Eminent domain/Inverse               C above
                                                                                                   insurance coverage claims arising from the
   C Other PIJPDIWD (23)                                 condemnation (14)                                 listed provisionally complex case
   Non-PIIPD/WD (Other), Tort                          C Wrongful eviction (33)                        types (41)

   C Business tort/unfair business practice (07)       C Other real property (26)                Enforcement of Judgment
   C Civil sights (68)                                 Unlawful Detatner                         C Enforcement of Judgment (20)
   El Defamation (13)                                  C      Commercial (31)                    Miscellaneous Civil Complaint
   C Fraud (16)                                        C Residential (32)                        C RICO (27)
   C Intellectual property (19)                        C Drugs (38)                              C Other complaint (not specified above) (42)
   C Professional negligence (25)                      Judicial Review                           Miscellaneous Civil Petition
   C Other non-Pt/POD tort a                           C Asset forfeiture (05)               C Partnership and corporate governance (21)
   Employment                                          C Petition re: arbitration award (11) C Other petition (not specified above) (43)
   C      Wrongful termination (36)                    C Writ of mandate (02)
   I   I Other emotc
2. This case L....J is     LL.J is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
       C    Large number of separately represented parties       d.        C
                                                                      Large number of witnesses
       C    Extensive motion practice raising difficult or novel e.        C
                                                                      Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve             in other counties, states, or countries, or in a federal court
   C.  C    Substantial amount of documentary evidence           I.        =
                                                                      Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.= monetary b. = nonmonetary: declaratory or injunctive relief                          C. [lZJpunitive
4. Number of causes of action (specify):        Breach of Warranty & Magnuson-Moss Warranty Act
5. This case      C  is = is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: April Il, 2019
                  .
Kathryn B. Abrams


 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases flied
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • if this case is complex under rule 3.400 et seq. of the California Rules of Court. you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.           - -



 nAthpdManda1WyWe                                      CIVIL CASE COVER SHEET
 Aódat cotmd, ol caifo'rib
 cM.olo (Rov. Jiay 1, 27)
                  Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 5 of 51


                                                                                                                                       CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and tile, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1. you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one, lithe case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.140 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. if a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items I and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breath of Contractfwarraniy (06)              Rubs of Court Rules 3.400-3.403)
          DamageMirongful Death                           Breath of RentallLease                         AntitrustiTrade Regulation (03)
     Uninsured Motorist (46) (if the                           Contract (not unlawful defamer            Construction Defect (10)
          case Involves an uninsured                               or wrongful eviction)                 Claims Involving Mass Tort (40)
          motorist claim subject to                      ContractiWarTanty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)       Enutronmentalfi'oxlc Ton (30)
          instead of Auto)                                Negligent Breath or Contract!                  Insurance Coverage Claims
Other PIIPDMD (Personal Injury!                               Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of ContractiVarranly                    case type listed above) (4 1)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                          County)
          Asbestos Personal Injury!
               Wrongful Death                                  Case                                           Confession   of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
          toxic/environmental) (24)                      complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                            AutoS Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other coverage                                           (not unpaid taxes)
                Physicians & Surgeons                Other contract (37)                                      Petition/Certification of Entry of
                                                         Contractual Fraud                                        Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                      Case
     Other PI/PD/WD (23)
          Premises Liability (e.g.. slip             Eminent Domain/inverse                          Miscellaneous Civil Complaint
               and fall)                                 Condemnation (14)                               RICO (27)
          Intentional Bodily lnjurylPDA4lD          Wrongful Eviction (33)                               Other complaint (not specified
                                                                                                              above) (42)
                (e.g.. assault, vandalism)           Other Real Property (e.g.. quiet title) (26)
          Intentional Infliction of                                                                           Declaratory  Relief Only
                                                         Writ of Possession of Real Property                  Injunctive Relief Only (non-
               Emotional Distress                        Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                        Quiet Title
               Emotional Distress                                                                             Mechanics Lien
                                                         Other Real Property (not eminent                     Other Commercial Complaint
          Other PIIPDMD                                  domain, landlordrtenant, or                                Case (non-tort/non-complex)
Non-PliPDD (Other) Tort                                   foreclosure)                                        Other Civil Complaint
     Business lortlunfair Business               Unlawful Dotainer                                                 (non-tostlnon.complex)
        Practice (07)                                Commercial (31)                                 Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination.            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                               drugs, check this Item: otherwise.              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Properly (19)                     Petition Re: Arbitration Award (Ii)                       Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                            Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
             (not medical or legal)                           Case Matter                                     Petition for Relief From Late
      Other Non-PIIPONII) Tort (35)                      Writ-Other United Court Case                               Claim
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Aepeal-tabor

          July
                                                     CIVIL CASE COVER SHEET
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 6 of 51


                                                                               E-FILED
                                                                               4/17/2019 6:45 AM
                                                                               Clerk of Court
     Kath ry n B. Abrams, Esq. (SBN: 266285)                                   Superior Court of CA,
     Of Counsel LEMON LAW GROUP PARTNERS, PLC                                  County of Santa Clara
 2
     150 N. Robertson Blvd, Suite 307                                          19CV346575
 3   Beverly Hills, California 90211                                           Reviewed By: Vuet Lai
     Telephone: (888) 415-0610
 4   Facsimile: (888) 809-7010
     Email: kabramslemonlawgrouppartners.com
 5

 6            for Plaintiffs, PERFECTO MARCELO & MA URJC'JO I. MARCELO

 7

 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                      COUNTY OF SANTA CLARA
10

II
     PERFECTO MARCELO & MAURICIO 1.                    Case No.: 19CV346575
12   MARCELO, individuals,
13
                                                       COMPLAINT FOR DAMAGES
                    Plaintiffs,
'4                                                       VIOLATION OF THE SONG-
     VS.
                                                       BEVERLY CONSUMER WARRANTY
'5                                                     ACT;
     FCA US LLC, a Delaware Limited Liability
                                                        VIOLATION OF THE MAGNUSON-
16   Company;
                                                       MOSS WARRANTY ACT
'7                  Defendant.
18
                                                        JURY TRIAL DEMANDED
19

20                                              SUMMARY
21
                    This is a "lemon law" lawsuit relating to a defective 218 Dodge Challenger
22
     Hellcat, with a vehicle identification number 2C3CDZC99JH 154496 (the "Subject Vehicle").
23
     While it was under warranty, Plaintiffs took the Subject Vehicle in for repairs of serious defects.
24

25   However, Defendant was either unable or unwilling to properly diagnose and repair the defects.

26   Accordingly, under the "lemon law", Defendant is obligated to repurchase the Subject Vehicle.
27
     Plaintiffs are also entitled to a civil penalty based on Defendant's willful violation of the lemon
28
                                         COMPLAINT FOR DAMAGES
              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 7 of 51




      law.
 2
                                                   PARTIES
 3
              4.      Plaintiff, Perfecto Marcelo is an individual residing at 552 Branham Lane, San
 4
      Jose, California 95111.
 5

 6            5.     Plaintiff, Mauriclo I Marcelo (collectively "Plaintiffs") is an individual residing

 7    .552 Branham lane, San Jose California 95111.
 8
              6.     Defendant FCA US LLC Company ("FCA") is a Delaware Limited Liability
 9'
      Company that does business throughout this state, including Santa Clara County. FCA is the
10
      manufacturer and warrantor of the Subject Vehicle. FCA can be served through it registered
II

12    agent CT Corporation System, 1000 Chrysler Drive, Auburn Hills, Michigan 48326.

13            7.     The transactions and occurrences involved in this action took place in the State
14
      California, County of Santa Clara. The Subject Vehicle was leased in Santa Clara County.
15
             8.      All acts of corporate employees as alleged were authorized or ratified by an
16
      officer, director or managing agent of the corporate employer.
17

IS                                                 FACTS

19           9.      On or about February 10, 2018 Plaintiff leased the Subject Vehicle from South
20
      County Chrysler Jeep Dodge ("South County"). A true and correct copy of the Lease Agreement
21
      is attached hereto and marked Exhibit "A" and by this reference made a part thereof.
22
             10.     At the time of lease, the Subject Vehicle was accompanied with a factory
23

24    warranty which, in relevant part, provided for a three (3) year, 36,000-mile bumper-to-bumper

25    warranty (the "Warranty"). True and correct copies of the Pertinent Portion of the Warranty is
26
      attached hereto and marked Exhibit "B" and by this reference made a part thereof. Warranty in
27
      its entirety is in Defendant's possession.
28
                                          COMPLAINT FOR DAMAGES
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 8 of 51




             II.     The Subject Vehicle was leased in the State of California primarily for personal,

 2
     family, and/or household purposes.
 3
             12.     The Defendant's warranties covered any repairs or replacements needed during
 4
     the warranty period and/or due to defects in factory materials or workmanship.
 5

 6           13.     In fact, when delivered, the Subject Vehicle was defective in materials and

 7   workmanship, such defects being discovered within the warranty periods and repairs were

 8
     attempted. To date, the Subject Vehicle has been in service on at least three (3) occasions to
 9
     repair defects including a safety recall requiring reprogramming of the powertrain control
10
     module, loss of power and failure to run with a quarter to a half tank of fuel requiring Plaintiffs
II

12   to use roadside assistance to add two (2) gallons of fuel, fuel still failing to properly fill the fuel

13   tank due to fuel not being transferred properly between the right and left sides of the fuel tank

14
     requiring replacement of the left and right side fuel modules, fuel gauge malfunctioning due to a
15
     defective level sender requiring replacement of the fuel module which was on global backorder,
16
     check engine light illuminating and erratic fuel gauge impairing ability to fill fuel tank due to
17

IS   defective fuel level sensor requiring replacement of the fuel pump module assembly Yet, these

19   repairs were unsuccessful, and the defects remain. Currently, the Subject Vehicle is out of

20
     service again for failing to start and the remote start is inoperable due to fuel related issues.
2!
     During said repair attempts the Subject Vehicle was and out of service for at least twenty-eight
22
     (28) days and counting. A true and correct copy of the Repair Orders is attached hereto and
23

24   marked Exhibit "C" and by this reference made a part thereof.

25           14.    Despite the multiple and extensive repairs, and the prolonged time during which

26
     Normandin Chrysler Jeep Dodge ("Nonnandin"), an authorized repair facility for FCA vehicles,
27

28
                                          COMPLAINT FOR DAMAGES
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 9 of 51




     was given the opportunity to repair Plaintiffs' vehicle, they have failed to repair the Subject

 2
     Vehicle so as to bring it into conformity with the warranties set forth herein.
 3
             15.    The defects experienced by Plaintiffs with the Subject Vehicle substantially
 4
     impair its use, value and safety to the Plaintiffs, and has shaken Plaintiffs' faith in the vehicle to
 5

 6   operate as dependable transportation.

 7           16.     Despite Plaintiffs' repeated efforts to allow for opportunities to repair the Subject

 8
     Vehicle, many nonconforming and defective conditions were not repaired and still exist.
 9
             17.     Plaintiffs directly notified Defendant of thedefective conditions of the vehicle on
10
     numerous occasions and that they desired a buy-back of the Subject Vehicle, wherein Defendant
II

12   failed and refused to buy-back Plaintiffs' defective Vehicle and to reimburse Plaintiffs pursuant

13   to their rights under California law. A true and correct copy of the Written Notification is

14
     attached hereto and marked Exhibit "D" and by this reference made a part thereof.
15
                                        FIRST CAUSE OF ACTION
16
                      (for Violation of the Song-Beverly Consumer Warranty Act
'7

18                              Breach of Express Warranty Against FCA)

19          18.     Plaintiffs repeat and incorporate Paragraphs 1 through 17 as set forth above,

20
     incorporate the same herein as though fully set forth.
21
            19.     FCA is the warrantor of the Subject Vehicle's express warranty.
22
            20.     Pursuant to FCA's express warranty, FCA undertook to preserve or maintain the
23

24   utility or performance of the Subject Vehicle or provide compensation if there was a failure in

25   such utility or performance.

26
            21.     The Subject Vehicle has and has had serious defects and nonconformities to
27
     warranty, including, but not limited to, the defects described above.
28
                                         COMPLAINT FOR DAMAGES
            Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 10 of 51




             22.    Under the Song-Beverly Consumer Warranty Act ("Warranty Act"), the Subject

 2
     Vehicle is a "consumer good" purchased for family or household purposes and Plaintiffs have
 3
     used the Subject Vehicle primarily for those purposes.
 4
            23.      Plaintiffs are "buyers" of consumer goods under the Warranty Act.
 5

.6          24.     Defendant FCA is a "manufacturer" and/or a "distributor" under the Warranty

 7   Act.

 8
            25.      The foregoing defects and nonconformities to warranty manifested themselves
 9
     within the applicable express warranty period. The nonconformities substantially impair the
10
     value and/or safety of the Subject Vehicle.
II

12          26.      Plaintiffs delivered the Subject Vehicle to Normandin, an authorized repair

13   facility for FCA vehicles, for repair of the nonconformities.

14
            27.     Normandin was unable to conform the Subject Vehicle to the applicable express
'5
     warranties after a reasonable number of attempts.
16
            28.      By failure of FCA to remedy the defects as alleged above, or to issue a refund or
17

18   replacement, FCA is in breach of its obligations under the Act.

19          29.     Plaintiffs are entitled to justifiably revoke acceptance of the Subject Vehicle

20
     under the Warranty Act.
2!
            30.     Under the Warranty Act, Plaintiffs are entitled to reimbursement of all payments
22
     made towards the Subject Vehicle (less the amount directly attributable to Plaintiffs' use of the
23

24   Subject Vehicle prior to the discovery of the nonconformities).

25          31.      Plaintiffs are entitled under the Warranty Act to recover as part of the judgment a

26
     sum equal to the aggregate amount of costs and expenses, including attorney's fees reasonably
27
     incurred in connection with the commencement and prosecution of this action.
28
                                        COMPLAINT FOR DAMAGES
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 11 of 51




              33.     Plaintiffs are entitled, in addition to the other amounts recovered, to a civil

 2
      penalty of up to two (2) times the amount of actual damages because FCA willfully failed to
 3
      comply with their responsibilities under the Warranty Act.
 4
                                       SECOND CAUSE OF ACTION
 5

 6            (for Violation of the Magnuson-Moss Warranty Act Against FCA)

 7            34.    Plaintiffs repeat and incorporate Paragraphs I through 33 as set forth above,

 8.
      incorporates the same herein as though fully set forth.
 9
              35.    This Court has jurisdiction to decide claims brought under 15 USC § 2301 et seq.
10
      by virtue of IS USC § 230 1(d)(1)(A).
II

12           36.     Plaintiffs are "consumers" as defined by IS USC § 2301(3).

13           37.     Defendants are "suppliers" and "warrantors" as defined by IS USC § 2301(4)(5).

'4
             38.     The Subject Vehicle is a "consumer product" as defined by 15 USC § 2301(6).
15
             39.     IS USC § 2301(D)(1)(A), requires Defendants, as a warrantor and supplier, to
16
      honor the written warranties, service contract and implied warranties by remedying any defects,
17

18    malfunctions or non-conformities of the Subject Vehicle within a reasonable time and without

'9    charge to Plaintiffs, as defined in 15   usc § 2304(d).
20
             40.     The actions of Defendants as hereinabove described and in failing to tender the
2!
      Subject Vehicle to Plaintiffs free of defects and refusing to repair or replace the defective vehici
22
      tendered to Plaintiffs, constitutes a breach of the written and implied warranties covering the
23

24    Subject Vehicle and are in violation of the Magnuson-Moss Warranty Act.

25           41.     Despite repeated demands and despite the fact that the Plaintiffs have complied

26
      with all reasonable terms and conditions imposed upon them by Defendant, Defendant has failed
27
      and refused to cure any defects and non-conformity with the Subject Vehicle.
28
                                          COMPLAINT FOR DAMAGES
            Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 12 of 51




                     As a result of Defendant's breach of factory and implied warranty as set forth

     above, and Defendant's failure to honor their obligations under their warranties, Plaintiffs have
 a
     and will continue to suffer damages as enumerated above.
 4
                    Defendant has had a reasonable opportunity to remedy the defects in the Subject
 5

 6   Vehicle but has failed to do so, thereby entitling Plaintiffs to a refund of the lease price pursuant

 7   to the Magnuson-Moss Warranty Act.

 8
                    Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiffs
 9
     are entitled to recver the purchase price, together with any and all incidental and consequential
10
     damages, including attorney's fees, costs and expenses of the suit, as provided by 15 USC §
11

12   2301 (D)(2) and equitable relief to which Plaintiffs are entitled.

'3                                        PRAYER FOR RELIEF
14
            WHEREFORE, Plaintiffs pray for the judgment as follows:
IS
                                    A


16                  For general damages in an amount to be proven at trial;

17
                    For rescission of the purchase contract and restitution from FCA in the amount of
IS
                    $76,033.00;
'9
                    For a civil penalty of $152,066.00 to be paid by FCA under the Warranty Act;
20

21                  For prejudgment interest at the legal rate;

22                  For attorney's fees, costs of suit, and out-of-pocket expenses; and

23
                    For such other and further relief as the court deems just and proper under the
24                  circumstances.

25
     DATED: April 17 2019
26

27

28                                                     Kathryn B. Abram Esq. -Of Counsel
                                         COMPLAINT FOR DAMAGES
           Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 13 of 51




                                                       Lemon Law Group Partners, PLC
                                                       Attorney for Plaintiffs, Perfecto Marcelo &
                                                       Mauricio I. Marcelo
 3
                                          JURY TRIAL DEMANDED
 4
           Plaintiffs demand a jury trial on all issues so triable in this action
 5

 6
     DATED: April 17, 2019
 7

 8
                                                       L".Ab/apyb
                                                           K'athryn B. Abrams, Esq. -Of Counsel
 9                                                         Lemon Law Group Partners, PLC
                                                           Attorney for Plaintiffs, Perfecto Marcelo &
10                                                         Mauricia I. Marcelo
II

12

13

14

15

16
17
                                                                                                         -S
Is

19

20

2!

22

23

24

25

26

27

28
                                        COMPLAINT FOR DAMAGES
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 14 of 51




         EXH I BIT A
                            Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 15 of 51



                                                                   -
    7        --. • .




                   •          .-                         •..,                                  ..




                                                                  LEASE AGREEMENT - Closed End
                                                                   Monthly Payment Loam              D Sinqle Payment Lease
                                                                                                                                                              L.i4VSLEfl
                                                                                                                                                                                             'i         ::
                                                                                                                                   L*eaGM*cAtht..e (setese * We he                                          J I
                                                                               Lessee(s) (end Coüeeee) Nwe4.) and Ao*eel(el)       on
                                   (110* Un and M*au.)
                            SOUTH COUNTY CHRY-JEEP-0000                           PERFECTO HARCELO
                             55 AU!O44ALL DRIVE                                   552 BRAHMA" LM
                            GILROY CA 95020                                       SAN JOSE CA 95111
                                                                                  IlAURIClO I KARCELO
                                                                                  552 ORANHAM (N
                                                                                  SAN JOSE CA 95111
                                                                       -
                                                                                                                                                                        7
                                                                              cesm      CITY OF SAN JOSS
                       t
        J                                                                     fl
                       , no 0211012018



                                                                                            .                                     -       .
                   ma b ofl..'.d     an badhion.! pflce.       -•   -       - .
                                                                                                                                                                     Oe.rcaoiiat kiter talC.?
                                                                                    pionida'or a cootlng air or adler c ncsllad*n period fat vrslcie leases. ThCMO,a
                    ThERE '5 NO  COOUHG      Off PERIOD.   Calilonsi a  sw data not
                                                                                                     much,  er'.Ists  you had  ecqoh,d  djfferent    .Nc You en CaneS this (ease a*etUl
                                                                  mind, decided  th 'etude costa too
                   \Uttna *nj*y beaus. you ohan. your
                   iii, açreem.nt at the lease' or toe ltsi cause, auth cc mud.
                     AddrUeend tnns. (rdude tade-%, flTs and ctaoe agree menta)




                                                                     e)
                        i Description of the Leased Property (Vehicl




                                                                                               -N.         Allowance            Glob !                                  ri tfffftr
                                                                                                                                                                  der ere,
                                                                       :C                                                    'C1
            • V"'1.r........nagT.r-nIeIfli.a.aaM:l
                                                                                                                3. Other Charges(wlpaflo(yowmonaiyor                             4 TOtaJO( •-      -•   :
                        • AmountDus ut              ' 2. Payments                           •

k                      Lease Stgn)nq or
                                               --

                                                        Mmsthty Pynwnt,. Your 'ust menthl1 payij,oei0
                                                                                                                 Diapostta,F.s.(iwdort                              -             (moor
                                                                                                                                                                                       Is     -

                                                                                                                                                                                           nrww
                                                                                                           •
                              Du%1vkiiy •            -. ç. qg; 1elsdueou.                                      .- toithaco the VeWe)                  $
                          (tlened cseiasy                                    .                                                                                                        dsel.aasa)
                                                         n7/10/lflls lolowedhy
                                                                                                                                                                        -
               *
                                                                                                                ________________
                                                                                                                                                      $                                                     --
                                       .'-" n                                    99s,aaovestfr                                                  -
                                                       paymoosss._.__                                            •A      -                 -



                                                          1 2th al sad' month. The total at i'°" '°°s             N/A                                 $           _NJA
                                       -
                                                                                                                                                      $                          owes s) and 5(dU
                                                       Payments a, S      351176114                               N/A                                              pup
                                                         Single Payment. Yowpaymrnln'                •            N/A                                 $            MIA
                                                                                                                  N/A          -               •..
                                                                                                                Total
                                                        H/A
                                                                                                                                                    or Delivery
                       S. Amount due at Lease signing or delivery-.                    • Itemization of Amount Due at Lease Signing
                                                                                                          oh)
                       aCapiedindraclRPduc&                   S         2652./4
                    b. Final
                    ~ Smile   M rrt                      -::                           IL   TAX 001 -GAP--R&0 3 —2*5-r3
                                                                                                                        8                                                                  —H
                                                                                                                                                                                                            •,-   •.   --

                     d. ReiundaUo Sea,n*g Deposit(s) + &—                          •
                                                                                                               $      9QA Rebatennd
                   ,It     ok~urn                        —                                   4At7r. .     ..
                                                                                                             +
                                                          +                IR?    Of) II'   sAIFg TAte'                 6gcash ,S)ts
                    path)                                                                                            +                            , Amoutra.to be Pat
                   / illtfafees(aafribStale)              .                            0- NA
                                                                                           /                                                    '"tescasts
(                         -•                             +5            1flQS     o °'—M/A                                                       sja < — Total                -
                ,g.4lftsthOfl!86                                                       iotat
                                                                                                                                      £000.00
            •jg&The)                                      1   ____________
                Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 16 of 51



                                                                                       -   utemizauon Of Amount Due at Lease Signing or Delivery                            -


                                                       S ,,_,jS2.74 iCal. TWeFc3ipadloStaie) +$
           ii Fga4Mont Paymant                                                                                                                  .
                                                      +$             .DewOlvCh. ReghtrSnior                                                            How th.amouj                         fj,I,q
           c.SrePayment                                                                                 (not            +$                             d&ivtlywllib
                                          N/A
              ReIundabe Staity Depoet(s) +—1-AX 0II CAP RED                                                                                           Net lreds-t't
                                                                                                                              ______________
                                          NJA
             eRcgvnntees(pa                   N/h           $                                                                                                                                         IVA


          P D"l'                     Gp                                                1'iOI
                                                                            140-00                                                  -


                                                                     Your Payment is Determined as Shown Below:
          Gross capithilad Cost. Theegmod upon vase ol the                                 Rant cheeps. The anGled 5i14gc4 In OdSthrl
         Vehica (S                             arid any 'ten, ya.                          ithp{Ktaton arid shy esrerezed amounts.
                    -
        over thu I ease I ann (such as service eentma k.srnr,ce                             Total at base payments, The depreoaeon and any
        and any rhllstaflrflng -  credit te lease baJarice),           $     7Anlq Inn arnoidised anon pets lie rent chaupe.                                                    =   $
        Capitalized cost reduction. The amount crony net                                    Ins. Term. The number 01 months in you Lease,
        in aJotence, rebate.non-cash credit or cash you pay that
        mduc the gross capitalinA tat,                               - $                            36
                                                                              26 S 2____
                                                                                      ./ 4
                                                                                            Least) payment' The number of pat,eq,I'c in you Laaco,                                                    +
         Adjusted capitalized cost, he amount used in calnñath,q
         'dour hans' l'.'ylnenl                                      -$                     Base Payment                                                                        =
                                                                                                                                                                                    $
                                                                         -     3-3Sø—tt-
          Residual Value. The vaili rd the Vehicle at the end ulfite
                uid
        [ Leasefia           atngyour        epa yinen               - $             ____
                                                                                            Sales/tasetax
                                                                                                                                                                                                 --
         Depreciation and any amortized amounts.meamount                                                          __________________
                                                                                                                                                                                +3
                                                                                                                   (j41 A                                                       =$

                                                                                                                                                                                                            1
         chatqed he the Vetddes de01ne to value through normal                                                    To           ,1
         .car and tar ether iterr,s paid ovee the Lease Tern
                                                                                 tfl44R -9t
                                    mey have top a subsIsi chaup. II you end this           . tidy. Theht                                  t          1hoPO4n                                         /*
             on 'eten us. saca is tenninat.d. The tattler you end the Lena. tha grater this chirps Is jetty to ha
                   iV1Wean and Us. You
                onSs                                                                  ww    Sand on ax u                  Mo        ..-


              01$                         permfe(ExcessMJeag.Chauoe)
                                aG                                                                                                   . 'J.t.d'. .5.55
                                                                  uss          ri pta keen sa.,k.o. -fl. h.ps eta .a.. os n-oa0    a,
                     rates,... option an cods' Lane TOrrn. it                                                                                 esduMa athotat .5,5 .tva' its Utriss Ins ts155.iWt'. iCfl'i Id
                                                                                                          lie, ,u,sbsaa Pesos stets Os.. rot
                                         a,.d .1 pwsi,aia apis. ta a
                                     -.r
                                       aLso b roqutad no pay.
                                                                                -
                                                                                                -



                                                                                                                      and                       maintenance reawwdiet.wntdes.laio arid delaas &arpea,
          other important Tenor. See Lease dooumente for addLsonai Information on eatty toraririatno. purchase ophans
         Insurance, and any seamly interest, if nppjcable.


                                                                                                                                                          1 IV
                     upon value of the                                           0utstandg Prior Credit or
                                                                               LooteD       e and Nsthe                                                                                                   43Th.04
        V.                                        $                6 99fiR.00Eqjsay
                                                                                                                                           N/A UUIULPDIUT
        jsaleaorucoTaxoridonyothet $
                                                                               Xxtueatimn fee                                                                                           $
                                                                           NThOPtI     G?P waiver or ip $
        IT' to Seen
           iped
          exam
                and
                  is                          '   $                                                                 $
                                                                                                                    $
                                                                                                                                           N/A —WA
                                                                                                                                                 -
                                                                                                                                                                                        $
                                                                                                                                                                                        $
        jEectodcVah.RagisoflOr
t       jTmnster Change (nota goVt fee) S
                                                                                           Ju

         Doc,
         07A beet                                 1   =-                               --                -        -      -                                                                  -



         _Add         itional Protections
                                   _____________________________

                         bo
                                                           r.cL.lrad
                                anyo1SIan nonteratIag tIo?tasli.,y protncitoo pt*tfl may ara not
                                                                                          is,. V.hrrl. to
                                                                                                                   .,A
          'tote ri                    sea *11' nate. auG10, fl our detiptint to teas
                               5
                                      sian tuitha       ,.         tins    i.it
              •,,oltui,titVii f                                     I. ppHte.iL  ,tsrc,ea,i"

               'fl5fllot   -   Is a,, you los-eu didinad   tiny   hoist ceauape en sdts,ed-
                                                                                                           N/Pt
               fls.wrracnnunri
              Torn

    /        ccuosago
                 Gap walver or on cove
                                                                              pnwell
    /                                                                                                      H/A

          Term
          Coverage
             Mechanical Breakdown                                                                   1050.00

                                                  3UDDThTUESt3V'ROHTR5
         Coverage
                                                                              Pita $                _______            IA'Th7ThT4
                                                                                                                                                                                 MEP4T.
         [I] Extended Warranty                                                                             N/A              This is A LEASE AGREEMENT. THIS IS NOT PURCHASE AGREEENT
                                                                                                                                                                                                ND
         Term                                                                                                          PLEASERE           ThESEMAnSCARUUU.YANDSE
                                                  N/A                                                      '
                                                                                                                 PROFESSIONAL ADVICE CF YOU HAVE ANY QUESTIONS CONCERNING THIS
                                                                                                                 TRANSACTION.YOUARENDTQflTC
                                                                                                _
         Coverage                                          -

                                                  N7W                           lee                           _


                                                                                      - -------
                                                                    -

         ¶1                                                                                                N/A voUSIGN.
          tern, NJ A                                              -     -    -
                                                                                                                                                                                            raW ,sd'Y

                                                                        -
                                                                                         -          -      N/i'
                                                                                                                                          Es,wpwtsthnhistd an•ci


                     14Th        -




                                                   TSTA                                                                Iola w-PI'M "BIMMI belvIevl you and us about corAtors that must be SlIat


                Name                                                                                ;::            I An
                                                                                                                             dnn9abaswoL4isso
                   Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 17 of 51


                                 jo(aga#1 too) S

                                                                     H 1A
                                                                          .14JA                                             •H;; N/A
                                                                                                                       JOO.DOTgun                        ..
                                                                                                                                                                                      si4         I   'c
                                Ctiange (MI a



    I
    ...
                  Nàmaflneaaiyb%m.
                                                                                                          H/A

                   'iou ignanbckow lrentthloawaltt. atSSnS telparahe.rS
                     v4acecfersd$tn The pioas.)recaangndwg.h
                      vfl       ,wha*de&ed&,y ai,weetagendlnd.
                                                                          —. 4---- -




                 to,nee
                O M.chijdc.P Breakdown i'iAtion ILIOPI                PTS fl4f loflspo
                                                                      1050.00
                                                SbUOU relLts/ Sb MUNIHU
                DExandedwsnnly,                                       NoeS                       __

                Team                                                                           H/A
                                                                                                                THIS IS LEASE AGREEMENT. MIS IS HOT A PURCHASE AGREEIMNT.
                Coverage                      N/A                                                         PLEASE REViEW THESE MA1'EERS CAREFULLY AND SEEK IiEPENDENT
                o                             N/A                     Prim                                PROFESSIONAL ADVICE F YOU HAVE ANY OUES11011S CONCERNING IHIS
                                                                                                          TRANSAC I [ON .YOU ARE ENTERED TOM EXACT COPY OF ThF APRFPIr54T
                man N/A                                                                         N/A       YOU stra             -        •-

           ..mriaos
                                                                                                          Notice. You have miraewnd4 p'ele is the Ve&lr e4eeva ,of a yn' enâry.x
                                                     ______
                                              141A
                                                                      F-noes                              NoIloth You have ti eiit to reams the vehicle, and receive araturpd of aty
                                                                                                N/A       pay'neoia mad, if tha credIt epflflcallon Is not appnov4 'wins oonappnovss
                                                                                                          rea,.lIs from as hicensplet* appt.uon or from facorred b,(onasafkn proe*ied by
                .Casge                          N/A
                 olemoN/A
                                                H/A
                                                      ...
                                                                       Piss,        -
                                                                                                N/A
                   Coverre.                     N/A                       -             -            -

                                                                      -                              --




                 Name                                                          Oz/ 1 M62016


                Ham.                                                           02/1462018                   in..


                4dd115or'al pins and Ciwo... thfuinabri abets a Secotty DeposS aMa Law Cfovge
                con be ftend I, thaAcfcffrcnd Lease Terms sectoo. In addaun 10 the other emceed'..        INIlITIlI   ..            e._.;            -



                   Mitialpsca,eee10pvrIISTo
                WNcIdRetumFnYcelwffpayusaVrldeRtLm1Fee04
                 psA
               $ 4i_
                          99ra3 'I-       flea Leaseiatouistalsbeforetheendotthe                            (l)Donot.lgnthlsLeaabetoeeyoureadtlorllil000lualnelnyblankapacnto
               eoSeSiod Loth9Sm          the VePe e redwood bus or lo ox ageoLs. INs Fee                    b,rdl.dln.(2)Ycuaretntidedtoacamplfllyflll.dktcepiotlittsasa.IS1
              v400d apply 4 The Lease ends catty by your pue'thase o{jfqVellde.                             This is a lasso acreelnertl and not a poarthasa agearnent Please ceO
         • O/aposifionrn.Y jpayuaaDisposielonFeeo(S 7                   a i,Cd41 wtien
f            yore mthe vefiidealth000doffoadledufod LeaseTemgf)vefl
            apply I the Lease ends carry      you boy the Vehida at the ones ci the Lease Tern
           (If you have
                        that apSes).                                                                                                                                          ton
       a Offleisi Fan and Taxes, lisa ejalmated total amount you will pay for official
          and license Sn, regIstration, title and lax.. over lb.1.171101 your Len., -                       agreement,          —                u4      -
                                                                                                                                    -        ,
         whether Included with vo.ir monthly             C&'
                                                      sing'.) e'4111t111 ui sssflt.d
        olherwln: $
                         /v_
                                fl   /JC'//¶'IW. actual total of en and Isles may
                                                                                                            Ham.
     — be higher or lower,
        leased prop*Tty at Use W. awe or in St ann..d.
            C serrect cts.vov lot unclaimad s.eeadlv Deposit Rewinds. U. pio,*sud.
                                                                                  mon ore,,,                                                                               O2/JO,MOiSlrI."
      • epic 'nw' n.i'hary of'- Os. icaaoj.d.o lo ..40. the iianart5j P                eo thai
                                                                                                            Ham.                                 -            . .

                                      am      ea bet                                                        lyr/c IIAURJ(ss&j 1-11AfrI4'fl-                                       .

          a uv,yo         ar.v 1r,.eewebsotge cit                                                           ièsso'sAccopthnctBy s             e w. Lessor agreem lç.frmsscvd rtvaditdoe
                                                               erwkdW              You
          • -    W,mntlas The Vetide Is r4eu1Ml flhMd,ig expeoisssolsolna thaid4JØ 70                         • Lass.. DI. Inspection. The i.osscr frepecled each r.ssoe% dire/S 1namen and
                 9,L Lsaev,                                                                                       oserpared and veellled the açnafw. on oath Icons. a*b a aignatw, of rath
                                                                                                                  Lesaee. wnslon I, Lesae/a pies era, Lessor bellevan 554 eath Lessee wosSrg
                  0 The standout wniIes manulathse(a wananty. INs warranty is made by the
                    manotadurer usd NOT by the Lessor.                                   -
                                                                                                                  auth irlotsnsthes 'owirenlylconsod to title by th stale 00th., reavienco.
                                                                                                              • Aeeignment Lessor asagra this Lease and at refIt, and Sse to the wmde to the
                  0                                                                                               Assignee tlailased t*w Of any). lit asagineno is ssi*t to any aeporsie'
                                                                                                                 AsslgnniiAqeonsenI between the Lessor and hss*we.
                       N/A
                                                                                                           Ass" Fin
                  By smnq this Lease, yet aclaiowecdgc rco&vhig a cur, of the above seflden                Address     CCAP AUTO LEASE LID
                  warranties You understand that we fute Lessor) make no express or implied
                                                                                                                   P0 BK 961272
                  warranties other than thou dncalbed above Of any). Except as required by
                                                                                                                   FORT WORTH IX 76161
                  law, the Lessor makes no implied warranty of merchantability and no warranty,
                  that the Vehicle is fit rota particular purpose. Except as provided above, you will
                  take the Vehicle as isand   with all faults.
                                                                                                           Ptuie
                                                                                                                             63-5 35

                                                                                                           Name

                                                                                                                                                                          sAJ5-vAi.-CA 5s12013

                                                                                                                                                                    -   —
                                                                                                                                                                                       Pageholi
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 18 of 51




         EXHIBIT B
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 19 of 51



                                                                                    1iAGNtti                     Offered by:

M~4/yeiir 'c
                                                                                    '!lARELI.! I              Fv1ORR.


IVIORRR.                                                                            Quality Auto Parts for All Major Makes




                            MOPAR® PARTS & ACCESSORIES
                               LIMITED WARRANTIES

MOPAR® BASIC LIMITED WARRANTY                                                                      (Ii 12 YEAR I
Except as noted below, Mopar. Pans and Magneti Marelli Offered by Mopar pans installed by an "s' UMJMITED MILES
                                                                                                                           M!Ji
                                                                                                                              T'
authorized FCA US LLC dealership, including Chrysler, Dodge, Jeep., Ram, FIAT' and Alfa Romeo
locations are warranted against defects in workmanship or materials for 24 months/unlimited
miles for both pans and labor. Mopar Parts sold wholesale to an automotive service facility and installed by a professional
technician are warranted against defects in workmanship or materials for 24 months/unlimited miles for pans and up to S150.00
in labor. Mopar Parts and Magneti Marelli Offered by Mopar pans sold over-the-counter for vehicle owner or do-it-yourself
installation are warranted against defects in workmanship or materials for 24 months/unlimited miles for parts exchange only.
Mopar Parts and Magneti Marelli Offered by Mopar parts replaced on an FCA US LLC vehicle still covered by the FCA US LLC New
Vehicle Basic Limited Warranty are warranted for the remainder of the 3-Year/36.000-Mile New Vehicle Basic Limited Warranty, or
for the Mopar 24-Month Basic Limited Warranty from the original installation date, whichever is more favorable to the customer.
The Mopar Basic Limited Warranty covers the cost of towing a vehicle to the nearest authorized FCA US LLC dealership if the
failure of a covered pan causes the vehicle to be inoperative. If a Mopar pan or a Magneti Marelli Offered by Mopar pan is
Installed In an FCA US LLC vehicle by an authorized FCA US LLC dealer, and if, while that pan is still under warranty, It causes
other pans to be damaged or to fail, those other pans will be repaired or replaced under warranty, regardless of whether the
other pans were covered by an FCA US LLC warranty at the time of failure. These warranties are the only express warranties
made by FCA US LLC for Mopar Pans and Accessories and Magneti Marelli Offered by Mopar parts. Except where prohibited
bylaw, this warranty is the sole and exclusive remedy. No person, including a dealer or employee of FCA US LLC or its affiliated
corporations, has the authority to vary or change these warranties.
Mopar Parts and Magneti Marelli Offered by Mopar parts sold with a separate manufacturer's warranty are not eligible for the
Mopar warranty. Warranty information on these pans is provided with the part or in its packaging. Examples include: Garmin
navigation, lomTom navigation. Katzkin leather, Koss headphones, truck bedliners, paint sealant and fabric protection.
EXCEPTIONS:
The following Mopar products have time and mileage limitations or warranty coverage that differs from the general coverage
described above:
  Or Mopar Batteries
     Magneti Marelli Offered by Mopar Batteries
     Mopar Collision Pans
     Mopar Catalytic Converters
     Mopar Gaskets and Seals
    Magneti Marelli Offered by Mopar Catalytic Conveners
    Mopar Powenrain
    Mopar Remanufactured Powertrain
    Mopar HEMI' Crate Engine Kit
    Mopar Performance Parts
    Mopar Lifetime Limited Warranty on Value Line Brake Pads/Shoes. Value Line Shocks/Struts and Value Line Mufflers
    Magneti MarSh Offered by Mopar Brake Pads/Shoes and Shocks/Struts
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 20 of 51




MOPAR AND MAGNETI MARELU OFFERED BY MOPAR REPLACEMENT BATTERY LIMITED WARRANTY
Batteries found to be defective in materials or workmanship will be replaced at no charge for the part-specified free replacement
period from the date of purchase, as noted below.
Batteries installed on an FCA US LLC vehicle covered by the New Vehicle Basic Limited Warranty, which are found to be
defective, are warranted for the remainder of the New Vehicle Basic Limited Warranty, or within the free replacement period,
whichever is more favorable to the customer.
If the vehicle is equipped with a prorated warranty battery (not all batteries include a prorated warranty, see the top of the
battery for warranty details), the owner may receive a prorated allowance toward the purchase of a new Mopar. or Magneti
Marelli Offered by Mopar replacement battery.
If the vehicle is not equipped with a prorated warranty battery, is no longer covered by the New Vehicle Basic Limited Warranty,
and the free replacement period for the Mopar and Magneti Marelli Offered by Mopar Battery Warranty has expired, the owner
may receive a prorated allowance toward the purchase of a new Mopar or Magneti Marelli Offered by Mopar replacement battery.
This warranty is given only to the original retail purchaser, and this warranty is thus nontransferable. The prorated amount will be
computed by dividing the number of months since the date the battery was purchased or installed as original equipment (as shown
by the date on the customer repair order or parts counter ticket) by the number of months of proration shown on the battery and
multiplied by the purchase price of the battery. A battery that fails under the New Vehicle Basic Limited Warranty will be replaced
with a Mopar battery of equal or next highest amp-hour rating
WHAT IS NOT COVERED:
Batteries that are discharged are not considered defective.

MOPAR COLLISION REPLACEMENT PARTS LIFETIME LIMITED WARRANTY
This warranty is not transferable to a subsequent owner of the vehicle. FCA US LLC warrants, to the original purchaser
only. Mopar Replacement Sheet Metal products, including plastic bumper covers and grilles, against defects in material or
workmanship for as long as the original purchaser owns the vehicle on which the part is installed.
This warranty includes perforation (metal rust-through) due to corrosion in normal use. Replacement sheet metal products which
prove to be defective due to perforation (inside-out rust-through only) will be repaired or replaced at the option of FCA US LLC. If
the vehicle is eight (8) model years old or more, FCA US LLC may replace the defective part with a comparable salvage part. This
warranty covers the cost of parts, labor and paint for replacement parts, including outer-panel sheet metal parts, if incurred as a
result of the failure: if preapproved by FCA US LLC: and if an authorized FCA US LLC dealer originally installed the part. Parts are
covered on a replacement basis only, if the original part was sold over-the-counter. This warranty is not transferable.
WHAT IS NOT COVERED:
This warranty does not cover corrosion due to fire, accident, vehicle abuse, owner negligence or vehicle alteration: corrosion
caused by sand, hail, airborne fallout, chemicals, salt, road hazards or stone damage: or surface paint deterioration or corrosion
(other than inside-out perforation).

MOPAR AND MAGNETI MARELLI OFFERED BY MOPAR REPLACEMENT CATALYTIC CONVERTER LIMITED WARRANTY
Mopar and Magneti Marelli Offered by Mopar replacement catalytic converters are warranted against defect in materials or
workmanship for 3 years/25.000 miles from the date of installation, whichever comes first. The external converter shell and end
bushings are warranted against defect In materials or workmanship for S years/50,000 miles from the date of installation,
whichever comes first.

MOPAR GASKETS AND SEALS LIMITED WARRANTY
Gaskets and seals installed by an authorized dealer are warranted against normal defects in material and workmanship for
12 monthsfiinlimited miles from the date of repair for both parts and labor.
Gaskets and seals NOT installed by an authorized dealer are warranted against normal defects in material and workmanship for
12 monthskinlimited miles from the date of purchase for parts (exchange) only. The warranty does not cover labor charges or
applicable taxes. CUSTOMER MUST KEEP ORIGINAL RECEIPT.
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 21 of 51




MOPAR AND MOPAR REMANUFACTURED POWERTRAIN LIMITED WARRANTY
The Mopar. 3-Year,100,000-Mile Powertrain Limited Warranty covers the following Mopar and Mopar
                                                                                                               (fl HEAR
                                                                                                                ''cp' 100,000 MILE
Rernanufactured powertrain products: transfer case assemblies, transmissions, engines (excludes                 POWERTRAIN LIMITED   WARRANTY

Cummins) and cylinder heads (excludes Cummins).
Mopar will reimburse the installer at FCA US LLC Warranty Time for the authorized repair at the lesser of either the repair facility's
rate or the selling dealer's warranty rate.
To activate the Powertrain Warranty, complete the Mopar Parts Powertrain Warranty Registration at the time of sale via
DealerCONNECT for both dealer installed, independent repair facility Installed and over-the-counter wholesale Mopar and Mopar
Remanufactured powertrain components. At the time of sale, a copy of the limited warranty and registration card found in the
component packaging must be provided to the customer,



MOPAR HEMIN CRATE ENGINE KIT POWERTRAIN LIMITED WARRANTY                                                       (tb HEAR
HEMI' crate engine kits are covered by a 3-Yearf100.000-Mile Powertrain Limited (parts exchange                       100.000 MILE
only) Warranty. Installation kits must be purchased on the same invoice as the engine to qualify for the POWERTRAIN LIMITED WARRANTY

3-Year/100,000-Mile Parts Exchange Warranty. Failure to provide proof of the Installation kit with the
engine will void the 3-Yearf100,000-Mile Powertrain Warranty. Mopar HEM! crate engines would then be covered against defects
in materials and workmanship for a 90-day period (pans exchange only).



REMANUFACTURED CUMMINS DIESEL PARTS 1-YEARIUNLIMITED-MILES
LIMITED NATIONWIDE WARRANTY
                                                                                                                  ,
                                                                                                                             tvEf
                                                                                                                            IEJMI1EMIIS
                                                                                                                NATIONWIDE UMITWAANIY
Effective May 1, 2017, Cummins short and long block engines, cylinder heads and components do not need
to be registered using the electronic Mopar Powertrain Warranty Registration System. In order to validate warranty coverage, the
customer must present the repair order complete with the following information: yIN, part number, serial number, date and mileage
at time of repair.



REMANUFACTURED CUMMINS DIESEL COMPLETE ENGINES
2-YEAR/100,000-MILE LIMITED NATIONWIDE WARRANTY
                                                                                                               C2WE         iC) MILE
                                                                                                               NATIONWIDE UM ITEDWAANTY
Effective June), 2016, Cummins Running Complete engines do not need to be registered using the
electronic Mopar Powertrain Warranty Registration System. In order to validate warranty coverage, the customer must
present the repair order complete with the following Information: yIN, part number, serial number, date and mileage at time of
repair.
Complete remanufactumd Cummins diesel engines purchased for use in any other application than an FCA US Ram truck will
void the 2-Year/100,000-Mile Warranty. Mopar Powertrain Parts are covered against defects In materials and workmanship
for a 90-day period (parts exchange only) for any installation which varies from the original equipment specifications.



MOPAR PERFORMANCE PARTS LIMITED WARRANTY
Mopar Performance crate engine assemblies are warranted for parts only" "as delivered" against defects in materials or
workmanship for 90 days from the date of purchase. The following covered components for Mopar Performance engine
assemblies, which prove to be defective in materials or workmanship, will be replaced on an exchange basis for 90 days:
cylinder blocks and all internal parts: cylinder head assemblies: intake manifold: core plugs: valve covers; oil pan: timing gear
and/or chain and cover: water pump: gaskets and seals.
Mopar Performance Parts with part numbers beginning with "P are sold as-is" without warranty coverage of any kind by
Mopar unless otherwise noted.
See the Mopar Accessory Databook or Mopar Performance Catalog for more details
             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 22 of 51




MOPAR LIFETIME LIMITED WARRANTY ON VALUE LINE AND MAGNETI MARELLI OFFERED BY MOPAR BRAKE
PADS/SHOES, VALUE LINE AND MAGNETI MARELLI OFFERED BY MOPAR SHOCKS/STRUTS AND VALUE LINE
MUFFLERS INSTALLED ON VEHICLES OR SOLD OVER-THE-COUNTER FOR DO-IT-YOURSELF INSTALLATION ON
OR AFTER OCTOBER 1,2014:

Dealer Installed:
The above Mopar. products are warranted against normal wear and defects for 24 months/
unlimited miles for both parts and labor.                                                             M 12 YEAR UNUMITED MILES
                                                                                                                                  RE
                                                                                                                                 ......


Beyond the 24-month period, the Lifetime Limited Warranty covers replacement of the defective
part only and does not include labor. Your FCA US LLC dealer will replace the defective product       LIFETIME LIMITED WARRANTY
for as long as the customer owns the vehicle on which the products were originally installed and
is, therefore, not transferable to a subsequent owner of the vehicle.
Sold Wholesale for Professional Installation:
The above Mopar products sold wholesale to an automotive service facility and installed by a professional technician are
warranted against defects in workmanship or materials for 24 monthsfiinlimited miles for parts and up to $150.00 in labor.
Beyond the 24-month period, the Lifetime Limited Warranty covers replacement of the defective part only and does not include
labor. Your FCA US LLC dealer will replace the defective product for as long as the customer owns the vehicle on which the
products were originally installed and is. therefore, not transferable to a subsequent owner of the vehicle.
Sold for Do-It-Yourself or Owner Installation:
Mopar Parts sold over-the-counter for do-it-yourself or owner installation are warranted against defects In workmanship or
materials for 24 monthsftinlimited miles for parts (exchange) only.


MOPAR LIFETIME LIMITED WARRANTY ON VALUE LINE BRAKE PADS/SHOES, VALUE LINE SHOCKS/STRUTS
AND VALUE LINE MUFFLERS INSTALLED ON VEHICLES OR SOLD OVER-THE-COUNTER FOR DO-IT-YOURSELF
INSTALLATION PRIOR TO OCTOBER 1,2014:
Dealer Installed:
The above Mopar products were warranted against normal wear and defects for 12 monthsf12.000 miles for both parts and labor.
Beyond 12 months/12,000 miles. your FCA US LLC dealer will replace the worn or defective product for as long as the customer
owns the vehicle on which the products were originally Installed and Is, therefore, not transferable to a subsequent owner of the
vehicle. This warranty does not cover labor charges or applicable taxes.
Over-the-Counter or Wholesale:
The above Mopar Parts sold over-the-counter or wholesale are warranted against defects in workmanship or materials for
12 monthsftjnlimited miles for parts (exchange) only.


MAGNETI MARELLI OFFERED BY MOPAR LIFETIME LIMITED WARRANTY ON REMANUFACTURED STARTERS,
REMANUFACTURED ALTERNATORS, WATER PUMPS INSTALLED ON VEHICLES OR SOLD OVER-THE-COUNTER
FOR DO-IT-YOURSELF INSTALLATION PRIOR TO OCTOBER 1, 2014:
The limited warranty period starts on the day the part is sold, as reported on the sales receipt, to the consumer, and lasts for
as long as the consumer owns the vehicle on which the part was originally installed. The limited warranty is not transferable.
When the vehicle is sold or otherwise disposed of (i.e., the vehicle is no longer titled in consumer's name), the limited warranty
ends. CONSUMER MUST KEEP ORIGINAL RECEIPT.
Consumer must take vehicle and sales receipt for the original part to the authorized dealer, independent repair facility,
distributor or sales outlet, as applicable, which sold the original part to receive a replacement part in exchange. It is
recommended that the consumer takes the vehicle to the authorized seller who sold the part. However, the consumer may
obtain replacement parts under warranty from any authorized dealer. Labor costs for installation of the replacement parts
must be paid by consumer.
              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 23 of 51




MAGNETI MARELLI OFFERED BY MOPAR 12-MONTH/12,000-MILE AND LIFETIME LIMITED WARRANTY ON
SHOCKS, STRUTS, BRAKE PADS KITS AND BRAKE SHOES INSTALLED ON VEHICLES OR SOLO OVER-THE-
COUNTER FOR DO-IT-YOURSELF INSTALLATION PRIOR TO OCTOBER 1, 2014:
The limited warranty period starts on the day the part is sold, as reported on the sales receipt, to the consumer, and lasts for
as long as the consumer owns vehicle on which the part was originally installed. The limited warranty is not transferable. When
the vehicle is sold or otherwise disposed of (i.e., the vehicle is no longer titled in consumer's name), the limited warranty ends.
CONSUMER MUST KEEP ORIGINAL RECEIPT.
  Parts installed by an authorized dealer:
Parts installed by an authorized dealer were warranted for both pans and labor for 12 months/12,000 miles, or for parts only
on an exchange basis for as long as consumer owns the vehicle on which the part was originally installed, whichever was more
favorable. If any such parts are defective during the warranty period, an authorized dealer will provide a replacement part. The
consumer must pay any applicable taxes. When vehicle and sales receipt for the original part are brought to the authorized
dealer which sold the original part, consumer will receive a replacement part and any warranty service covered as shown
above. It is recommended that consumers take their vehicle to the authorized dealer who sold the part. However, warranty
service may be obtained under warranty from any authorized dealer.
   Parts NOT installed by an authorized dealer:
Parts NOT installed by an authorized dealer are warranted for parts only on an exchange basis. When the vehicle and sales
receipt for the original parts are brought to the dealer, Independent repair facility, distributor or sales outlet, as applicable,
which sold the original part, consumer will receive a replacement part in exchange. It is recommended that consumers take
their vehicle to the authorized seller who sold the part. However, replacement pans may be obtained under warranty from
any authorized dealer. Consumer must pay the labor costs for installation of the replacement parts.


HOW TO OBTAIN WARRANTY SERVICE
Where both parts and labor are covered warranty items, repair will be made by any FCA US LLC dealership at no charge.
Where parts only are covered, the FCA US LLC dealership will provide replacement parts at no charge. It is recommended
that vehicles be taken to the selling dealership or to the dealer who sold or installed the Mopar. part or accessory. However,
replacement parts or service under warranty may be obtained from any authorized FCA US LLC dealer.
WHAT IS NOT COVERED:
Mopar warranties cover neither non-FCA US LLC or non-Mopar Parts, components or equipment. These warranties also do
not cover the costs of any repairs or adjustments that might be caused by or needed because of the use or installation of any
non-FCA US LLC or non-Mopar Parts, equipment, materials or additives.
Mopar warranties do not cover the costs of repairing damage or conditions caused by fire or accident; by abuse, negligence or
misuse (for example: driving over curbs, or overloading or racing the vehicle); by improper adjustment, alteration or failure to
maintain the vehicle on which parts are installed; or corrosion or damage caused by the use of caustic materials.
Mopar warranties do not cover parts installed on a vehicle used for racing or competition, nor do they cover the repair of any
damage or conditions caused by racing or competition.
Mopar warranties do not cover the costs of repairing or replacing any part due to damage caused by poor or improper
maintenance, contaminated fuels, or the use of fuels, oils, lubricants or fluids of a type other than those recommended in
your Owners Manual.
Mopar warranties do not cover the costs of damage caused by environmental factors or Acts of God. "Environmental factors"
Include such Items as airborne fallout, chemicals, tree sap, salt, ocean spray and road hazards. Acts of God" include such
things as hail, floods, windstorms, lightning, tornadoes, sandstorms and earthquakes.
Mopar warranties do not apply to parts installed on a vehicle that has had its odometer or emissions systems tampered with
or disconnected, or that has been declared a total loss by any insurance company, or is rebuilt after being declared a total
loss; or Is issued a certificate of title indicating that it Is designated as "salvage," "junk," "rebuilt" or words of similar import. FCA
US LLC will deny warranty coverage without notice if it finds that a vehicle is ineligible for warranty coverage because it has
been salvaged or declared a total loss as set forth in this paragraph.
                Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 24 of 51




Mopar. Limited Warranties do not cover any incidental or consequential damages connected with the failure of the part under
warranty. Such damages include lost time; inconvenience; the loss of the use of your vehicle; the cost of rental cars, gasoline,
telephone, travel or lodging; the loss of personal or commercial property; or the loss of revenue. Some states do not allow the
exclusion or limitation of incidental or consequential damages, so the above limitations or exclusions may not apply to you.
Your warranties can also be restricted by FCA US LLC, as set forth In the New Vehicle Limited Warranty. If your New Vehicle
Limited Warranty is restricted by FCA US LLC. coverage under your Mopar Parts and Accessories Limited Warranties may also
be restricted or denied.
OTHER TERMS:
To the extent allowed bylaw, any implied warranties, including any implied warranty of merchantability or fitness for a particular
purpose. are limited in duration to the duration of these express warranties. Some states do not allow limitations on how long an
implied warranty lasts, so the above limitations may not apply to you.
These warranties are the only express warranties made by FCA US LLC for Mopar Parts and Accessories. Except where
prohibited by law, this warranty is the sole and exclusive remedy.
No person, Including a dealer or employee of FCA US LLC, has the authority to vary or change these warranties.
Michigan law governs this warranty to the extent allowed by law. Interpretation of the terms of this warranty must be done
using Michigan law.
These limited warranties give you specific legal rights and you may also have other rights which vary from state to state.




w                                        000c,                                  Jeep
@2)17 FCA LIS ftc. M Rins Resaui. Chrysler. OxIM Jeep, Rain. Mopar. SRI aM HEMI are rwJszwS rradaiTlat*S of FCA (iS U.C.
                                                                            mpa'mlsim by FCA us ftc.
FLAT and AtM ROMEO rat registered tmdacrparks at FCA Group Marlcalrig a,&. sed
                                                                        u

MagEu MareW is regist ered tralenarl of MnetI Marati SM.
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 25 of 51




          EXHIBIT C
    Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 26 of 51
                                                               #
                                                           -




                                                                               I


          itu sa.i:u i:ri' In )Ix ;l




                                al.ç), cft•rf.&L'Z_KjG2

                                            i4)    ksAJ*
                                                    -              •••.;.- .




                          :4%a




4
                            Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 27 of 51                                                        -
                                                                                                                                             .-



                                                                                                                           -




                                         C    1f1ei %I , it .11 P            I 014011(,j




                                                      -       ----:-----              .    -      -                            -




                                                                                                       -         .                 •1




                                                                                                                                                      -.   .;



                                    •         .



                                                                                               '
                                                                                               t T, • ._' ••   *.;   L

                    -
                        -   ''-•   ..fl      -                L.   -




ii.,                                                                   C;. .r_IIft-
              -.            •..-              _

                                                                                                                                        :4
                                                                                                       V.


is.•       . • _i                  tAt            ft4'_•l(.             C'.j 1!.
                                                                            ¶4
                                                                                                                     'p.

       4   J-                      !     _'
                                                  4   • ii
           n#- imi- t




                                                                                                                                                            I.r
        Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 28 of 51




                                                               TJwJA4ø)fl*4@CQ.
                                                 tAR. RIGS    Wa   £Pfl.taonu4fla
I                                     CA "136.




                                                              m4n      Rein,

             cLksr
             tfl
                                                              I.—.-.            "lb

    Mi
     r=
      m1                                                      rs1Lfl..J
    FM~Uti-




                                                                                      4..
                           Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 29 of 51




                                                                                                                         -




                                        .Scsifric
                                              t .X'?'-'j •'1i 1
                                                                                                                                           'r1r14i'i.T.   'lnP!Th
                        !$'IlI.tVSLER JF:f:P DODGE
                                                                           Llsics-



                                                                       -
                                                                                   -
                                                                                       :             --w-,                           --
                                                                                                                                               —.-            --

                      CPewLL             .
                                                          •py.                                               .1_i
                                                      1                                                                  .


                                                                                                                                .         ..              .   I,
                                                                                           1             p.



                                                                                                                                                                    I   I

                                                                                                                                                                    I
                                                  -                                        -




     ('js1:fta.. i?fr?di al!ZP'              t,                  .i1

f:
1•
                                                                           :'sMk       JJiBr,   ..                  I.   Ili
                                                                                                                    1.   .11t .111
                                                                                                                                ii
                              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 30 of 51

                              -11"ES     Q: 2.30 TLCi1.(S)0i16
             7FMGAUGE EAOS 1/? TANK ,b4F Th FUE, TAN' IS '!ALL
                F&L_i 000E PO2&8 PUF, £V€L 5E',C'' 2 TTRfJi I
                                EC PTC'l' SI'UuE*. k(1C.,E LEVFL 5E3IPi LI I
                           DAMGED m
                                ?f*c WITS 4 FT$
                           PEPOVE   FVEI. qN3EP "'M 11i    GHT 5j'i
                                 C€t 'IN tic 3fl050 A',) P.t!ALL        LE,
                                 I Jt.i' STO .ti IL'E THAi IS IN IhIS VEIt:L
                                 01*1' L.(V€. r.:s is ,T AAj t,BE SFPAa*T
                                                                            &.,Y
                                      :)j3,.A(L0i
                                                  (,,3 TriO V,i)ULE IS t
                                i,I'E
                                    -.




                                                                      JOB a 1 TOTAL LAB:P & PAJi'S
               ,(4ffl7ç ------------------------------------------------                                  ;Y'Q\.'',
              01€ C:-S)WLj,5 RF.N141 fpflrl CHRYI.(R
                                                                         -------------------------
               SE AANAGLR                            'OR 10 Db'c CASE*372$0533 .....   :.,                          ..
                                                                                                                      i   :. ;



                                                  ___________------ _------- _________________________
                                                                                    TOTAL LABOR.
                                                                                    TOTAL.PARTS....
                                                                                    TOTAL SiJBLET...       OMO
                                                                                    TOTAL 0.0. G.  -       0.00
                                                                                    iiT,L USC ULG.          0 .00
                                                                                    TOIAI. il .;c ni-SC     0.00
                                                                                    T(P1AL .........        0.60
                                                                                   TOTAL INVOICE            0.00




I            CUSTOMER S rct4ThQE




    PAGE   OF I                          C'JSTOMER COPY                            [ END OF twvO10E I OZ54pm
                                          Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 31 of 51

c   -                                             -




         -
            •                                 /                    1Th9 ';p7n 't'vs 'C
                                                                          -




    I   -
                            ,-;
                                         \N1LVk/L-
                                      t't CIIi-flSL.ER JEFf'
                                                                                      NasL                                                  &4     :T1C,       ;u1Th.'iI.'?.Itit4.
                                                                                                                                                                                      rnniii rr,
                 -

                       _,         ,
                                                              'ik4.           _W      jnj KlVT r'i jcin•




                - -         JZiiLL                -
                                                                      -                                                           Ljjtj             %{1                          AJ)flW i4    Ac:(t'-'-%IgP


                •
                      ______




                            &;'
                                                                                  I            'nr    -



                                                                                                                                 $:
                                                                                                                                                      I%
                                                                                                                                            •:I:,:.I!r1,
                                                                                                                                                               J
                                                                                                                                                                     i       •   7             .


                                                                                                                                                                                     If
                                                                              L. A
                                                                              ~       i(   tl It. jt IL--    t
                                                                                                                         -                                                                -




/



                                                                                                                                                                 4.
    i?-oe- attc.,ec4fl fljJJt ifU'i jf'44jkW
                                                   '*
                                        r!ri11- .,



                4JjUWT (14J1i%f (7                    t iii    ,

           _ff( 3gjffjkrATIM 00I.M0.1 rAE lb. .,nV %S.iY1ft3I
        !?!W! 11!jTaoth

                                                                                                            --c-


                                                                                                                 IiMi.
                                                                                                                 rfly                  .                   s     (i
                                                                                                                 i(ojt. 4:4EF ,.                           I,            1
                                                                                                                             •        ,.-                      S .i:i
                                                                                                                    fl
                                                                                                                 .4.11                                     I_I
                                                                                                                 eflkL Z1                                      I
                                                                                                                 •nia                 -U                         I
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 32 of 51
                                         Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 33 of 51

                  ,...
                                                                      JEEP L)Oma~~                                        CflaWtJjpjujIjSfl(

     f                    -<-I,
                                .




             Ir                                                                                                           1-
                                                                                                                          -    •.
                                                                                                                                               Lc;;(cA.i,M,

                                     4
                                     !okftL(                                                           Mc        I             -    v




                                                                                                             -
                                                                                                                                                              Yj




                                     ""k             ir.t..      •:t.pvj.j --. p.
                                    .I '7C    I)4*t(1       k.
                                                                                     •        -


       Ihtrrt-
                                                                       •dj.     '!       •         Wl
                                                          -


      iI
       IL                                                                        -
              -   2•• 3••PJii           1., Q!.l&-                         .-        ----
                                                                                        -
                                                                                                        -1

['     IT    -                                         1t' J!IJT
                               1il!)'i!I1)rflji. ILj'? K. fli
                                                                           •         fifl$%7       -
                                                                                                  lr


]                                                                                     (i'•J1 r4j' 4ç.
        if                   :4.,tI   Ydani
                                                                                                                     ,,


       II                    Y1tt4        !JA •*qftp'                 .j
      LI                     W4LtL      jIJ IPP Nlo Ii, t t':i 'Jr
     Ii                      LQbj P ,jx,1.Jj;! -G" ?tilzTli ;rgn:
     /1                      !1!I': nfi!1 rnpj?!'O7Ia              ,•
    /1                      1vIi9rzVi. T?         tIgg.            .     f        i:pt IJqn:
 II                                -!i" i1•j3      1ru
                                                              •j• JJ:1 1'            l;t; t'c-- 2.
 //                           l4çJt                              oft.        Do r
(1                         :,:':ajc.r 3(p): •1 ji_ rj; :t.t:r( •1$ $Ij*'t :ar_; :,.r(& ..
                                        g1n;
                         3gJ4t iP X'V :jziGft tF4'                   '!4i' j: Iz4fi1!t .Ji: Ø
                                                                    in: -:-1d '!:T! oz eft
                                                                                                                                        L
                                                                  -o!pj fll;    4t1j?        aJI
                         Wii*' rifri;
                      flWZ; iIit!l-1:s 21i4     JL   :4iJL r:JTg(EJtjJ
                              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 34 of 51

                          -      —

                          Reca.t CSN 1)
                        1.160 $-fety Recall
                                            U60 Reprogram Powertritn Cont-ol Mod&
                         P LASH PO4 05035946AE to                                   4e
                                                   targfled D't n -13- fl503c
                                                                              946Ac
                       QTY ... F'.tOI8EP .............orcrnlP
                                                             - Tc ----------------------.'c1


                                                                        1C t I tfl1 LAW & P4S
                                                                                                              C. CO
                                  Gd2k.. 1*     R,
                                                           ICS.:                                                             i -
                         LOSE OF POWER NO START BEFORE AT 14 TANK   Lh iLjt():0.A4            -                          I
                                                                       NO START Al 12 TANK            -   WARRANTY
                          NO APOINTI'INT .41,. TQV
                          rat toncerr I
                                                    TO   GET 10 IT AS SOON AS '..i CAN (G.'n
                        VEHICLE I-fl.JLD EXHIir A L us2 Or
                        cETWEEN 1/4 TA½x 41.0 t. 1 r4t4      P0*4EP AD QUIT flt.rNTG
                        C.l.S HI AOLD dY RO.0 5101 OF Fuf. I GAL.LORS 01 Ut ,                                           It
                                                         4csxs
                                rAp' Cucm'.n kCJ CC TO tact AND ?1I1'N T: h'1tI'
                       ItV4tOIStFL MO 1 1-: '*4                THE GAS STATIc',
                      tA)F                         'OF ?ANK. A' THIS POZNT r
                              oSt 0JF4 6 G4Is.W If                                 Qu. I)
                      C4PACI'V IS III.5 GALflS.         'U.i TO FILl. THE TPP.'.104 'slik
                                                     FOE ,     NOT  BEING  T'UNS FERtt PO-
                      W P101' 511)1 0' tIlt r(JE, tANK. TO
                     PUMP ON THE tFt' SIDE                       SUPPLY FUI TO TI-* ' 01
                    FUE 15 'JOT BEING 'RANSFFREC RC THE
                                                                    RIGSI' SIDE OF THE
                    FUE. TWig TO SUM V rut, ro THE furL          PUMP IN THI LEI
                    SIDE OF 11* TANK.
                   REMOVE A.%O REPtArt THE LEF 4W) ¶14
                                                                 RICHF SIDE FUFA
                   MODULES WITH MEl. L.'JTTS,
                   NOTE- PAPS qERE C'J Cl 08W sArxORoE
                                                                  -



 4RTS ......QTV          ;P ULfrBEP - ---------DESCRIP
                                                       'tC'l ------------------ ir PRICE
 )8 # 2            1        682.58 753 AT                MOJLE nj 1406 7004
 )E N 2            1          68258756-40                M0LkILEKIT 14067004
                                                                                                            WARRANT
                                                                                    2 2 IWA. PAS                0.00
                                                                         JOB b ? TOTAk 08OR C PARIS
                                                                                                                 CLOD
                       ai& & .IEiATE TIRES PCUR.                           TC4(s411116
               (Check Tire Pressure)                                                                             cia
               CHECK IRES PRESS

 1(15 ------ QTY --- FP-NUMB ER- ----------OFSCPrPnON --
                                                      ------ - ----UN!- PRICE-
                                                             106 t 3 TOTAL PARTS
                                                                                                                 0.00
                                                                         ice # i TOTAL ABOA 8 PARTS              0.00
 ,4.17cI4Z             ¶i1jL SR             h0L2S.
                                            -        -                ODO IECM(S):0llt
               RENTAL JURINC REPAIRS PERFORMED ON

             QTY       -FP - NUMBER- -- -            -DESCRIP'ION ...... ..............UNIT PRIC
                                                                                                 E-
                                                                            JOB # 4 TOTAL PAR TS                0.00




PAGE10F2                              CUSTOMER COPY                            [CONTINUED ON NEXT PAGEI 02:54'T'

                                 --
                                                          Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 35 of 51



                                                                                                                      VP
                                                                                                                                                             IJg     :i4é       1lT!iIISYb1!4   jj   -
                                                                                                        JEEP




             I     I •i •.''slnr                                                                                                                                            -             -yv
                                                                                                                                                                                                         .I-


     I' IAt4'tp                                                                                                                                                             ''
        /UAW#
    (
         -         .   .{RJThflhI4t4I.flif!Jt4b] ,flj .
                                       ff5 ii'                                                                            ____




                   ig '
                                                          'eI;t.                   ii
             II                                           1t4k.- .4-                        410- It
             It                                                                                                                                -

             II                   I   4              flf4[        I.:&1l
             II


                                  1
                                  1r,
                                                QI' iIP]- t11W4, ?SIIN 'tli .:i; ci ..J 1ju
             II                                    %tTF' 2IW1' 'Hv !:L LThI            3Mi,
                                                                                        '

             U                                 I ::Jil1!ifl !i AitiR1 i/&V- 'WLfl. u4j j3;gi: i.j
             II                           •        JZSJ1 ' •il! i!Jk thør;I!4.
             jM   t4f'    -     Y4'A          áI±)    .JL !bJ1?.


                                                      •'h,:t4
                                                                                                            -iiJciefli11ij_           --
                                                                                                             - 3Ji4 1J iL :t.rr.y4uI,r.
                                                                                                                                                   'IIi'Ji
                                                                                                                                                                       L•'


                                                                                                                                                   (fl

    1/                                                                                                                          1          -                                •
                                                              -
    /                                                                •-
                                                                             -   (.,-
                                                                                            -



                                                                                                q   •rq4ju4        :JjjQjj
                              :lnl' tja)1;j                               if:.     4!72 •'u)fl:L
                              Citi            (;j         5:!av                                                                                                                     Li


                   -     u: Lit-LIThI4 1                                                            4,13cez1Ijk.: -                 clJZ
(                                                                                                                                                    1
                                                                                                                                                    (9




         -               a4    aa-a       ._.-       a-   •                                         —   -      4-.--.;                                       -   -
                                             Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 36 of 51


                                                                                      Aeji da:jçp 4i%hi
                                                                                      fl, (iTj'    cfTw ;i
                                                                                      I t2'• 1ttt.i.4   tJ
                                                                                                                                                                   U


                                                                                     I
                                                                                     ii           4'41



            U                                                           I
                                                                        lk




               •                                                                                         .1.       '       I:OIfl          p:),
                   I


      1*       1                   ,•-•iUI
                                                              '



                                      t•.i.k,e'ii
                         .
                                                                                                                                  I
           I                                                                                                                  -   -

                                                                                                                                      'I


                                                                                              -
                       e/;'-                 ti.1j,
11.                            y?a5t &!jt r1'fl* 14Imsn,
                                                          -
                                                                               -••



                                       .i      nt•
                                                                                          -                    -       -                   ;•

                                                                                                                                           "-i.--

                                                                                                                            I:!$,                       ,      I
                                                      -                 -



                                                                               ac
                                                                                                                                                    Yi !4T't
                                                                                                                                                        I [Iij

                               -        -


                   • tjp
                       (iUWJ?J rcc91c.                            iii        -fl-
  -.


           I +7?
            Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 37 of 51


•


               r        -1/.tj 4iE4

         IJIItJtYSlE
                  MSL4ntt
                k JEEP DO DGE,                      /                        t.'n
                                                                                                           'flutt;1ci
                                                                                       ij
                                                                                                 514[p 4JA
    azRJ im't a1!xt                                                                                        •iMfl              )
                        a 4in



    __




                                                                                 971        --


      4jg                                                                                    i2
    @A\ OWMI                               •
                                                                                                                 --
                                                                                                            ri
                                      Ii                                                                         •fl!' - -1
                                               i ir; P •1
                                               -
                                                                             H                    4'   -

                                                   -———


                                                                                                                 I!'




                                                        • S$)tI     IJIflt
                                                                                                   'a2
                                                        1flt L eIslz'0,,
                                                        flflf•j.
                                                        Wtt

                                                                   th1

                                                         rAJNOICEISJ
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 38 of 51
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 39 of 51




         EXHIBIT D
         Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 40 of 51




                      LEMON LAW GROUP PARTNERS PLC
                                     Attorneys and Counselors at Law
                                          150N Robertson Blvd
                                                Suite 307
                                         Beverly Hills, CA 90211

                                           Telephone (888)415-0610
                                           Facsimile (888) 809-7010
                                 Email: infolemonlawgrouppar1ners.com

                                               January 21, 2019
FCA US LLC
7700 Irvine Center Drive, i' Floor
Irvine, CA 92618

Re: Mauricio Marcelo
       Vehicle: 2018 Dodge Challenger Hellcat
       VIN: 2C3CDZC99JH 154496

Dear Sir/Madam

Please be advised that this law firm represents the legal interests oflvlauricio Marcelo relating to the
purchase of the above-mentioned vehicle. Let this letter serve as notification that you immediately cease and
desist all communications with our client. The only exception is the dealership may communicate with the
client is reference to future repairs. Moreover, if you make any attempts to settle with our client without
including all statutory relief, including all damages attorney fees and costs the consumer is entitled to, we
may file suit against you. This letter hereby notifies you of our attorney's lien with respect to our client.

Please let this letter also serve as notification that our client's vehicle is defective. The vehicle has been
brought in for repairs several times for numerous defects and although you have been afforded sufficient
opportunities for repairs, the defects continue to exist and substantially impair the use and value and/or safety
of the vehicle. If you are interested in any further repairs pursuant to the Lemon Law you must contact me
immediately. Our client demands that you immediately take action as required by law.

This letter shall also serve as our client's Revocation of Acceptance pursuant to the Uniform Commercial
Code § 2608 and notice of defect under the Lemon Law. Due to the serious defects with the Vehicle since its
purchase, our client hereby demands a return of the full purchase price along with all interest paid on the
finance note as well as attorney fees and incidental and consequential damages within 10 days of receipt of
this letter to settle this matter prior to filing a lawsuit.

Please be advised that if you do not adhere to our demands within 10 days, our client has instructed me to file
a lawsuit against you asserting claims that include, but in no way are limited to, breach of warranties, both
express and implied, violation of the Magnuson Moss Warranty Act, violation of the Lemon Law, revocation
of acceptance, and common law breach of contract. Please direct all future communication to my attention.

                                                  Respectfully submitted,

                                            LEMON LAW GROUP PARTNERS PLC
                                            By: s/n Kathryn Abrams
                                            Of Counsel Attorney for Plaintiff
CC: South County Chrysler Dodge Jeep Ram Fiat, 455 Automall Dr, Gilroy, CA 95020
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 41 of 51




                EXHIBIT B
              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 42 of 51



 1   BOWMAN AND BROOKE LLP
     Richard L. Stuhlbarg (SBN: 180631)
 2   970 West 190th Street, Suite 700
     Torrance, California 90502
 3   Tel No.: 310/ 768-3068
     Fax No.: 310/ 719-1019
 4
     BOWMAN AND BROOKE LLP
 5   Sean A. Ramia (SBN: 172989)
     Parris H. Schmidt (SBN: 183999)
 6   1741 Technology Drive, Suite 200
     San Jose, California 95110
 7   Tel No.: 408/ 279-5393
     Fax No.: 408/ 279-5845
 8
     Attorneys for Defendant
 9   FCA US LLC
10
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
11
                             FOR THE COUNTY OF SANTA CLARA
12
13
                                             )
14   PERFECTO MARCELO &                      )   CASE NO.: 19CV346575
     MAURICIO I. MARCELO, individuals,       )
15                                           )   Assigned to: Hon. Mark H. Pierce
                         Plaintiffs,         )   Department: 2
16                                           )
             vs.                             )   FCA US LLC'S ANSWER TO COMPLAINT;
17                                           )   DEMAND FOR JURY TRIAL
     FCA US LLC, a Delaware Limited          )
18   Liability Company,                      )
                                             )   Action Filed: April 17, 2019
19                       Defendant.          )   Trial:        None
                                             )
20                                           )
21
22           Defendant FCA US LLC ("FCA US"), for itself alone and for no other party,
23   hereby answers Plaintiffs’ Complaint ("Complaint") as follows:
24                                     GENERAL DENIAL
25           Under the provisions of section 431.30(d) of the California Code of Civil
26   Procedure, FCA US denies each and every allegation, both specifically and generally,
27   of each cause of action contained in Plaintiffs’ Complaint on file herein, and the whole
28   thereof, and denies that Plaintiffs were damaged in any sum or sums, or at all.
29
30   20866465v1                                  1
                    FCA LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
31
              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 43 of 51



 1                               FIRST AFFIRMATIVE DEFENSE
 2                              (Failure to State Cause of Action)
 3           1.    Plaintiffs’ Complaint fails to state facts sufficient to constitute a cause of
 4   action against FCA US.
 5                              SECOND AFFIRMATIVE DEFENSE
 6                               (Duration of Implied Warranty)
 7           2.    The duration of the implied warranty is three months for a used good.
 8   Civil Code § 1795.5(c).
 9                               THIRD AFFIRMATIVE DEFENSE
10                       (Subject Vehicle Fit for its Intended Purpose)
11           3.    FCA US is informed and believes, and on that basis alleges that the 2018
12   Dodge Challenger Hellcat (VIN # 2C3CDZC99JH154496) was fit for providing
13   transportation at all relevant times hereto. Accordingly, Plaintiffs are not entitled to
14   relief for breach of the implied warranty of merchantability. (American Suzuki Motor
15   Corporation v. Superior Court (1995) 37 Cal.App.4th 1291.)
16                              FOURTH AFFIRMATIVE DEFENSE
17                                   (No Timely Revocation)
18           4.    Plaintiffs have no restitution remedy under breach of implied warranty
19   because there was no timely revocation of acceptance after the alleged breach and
20   before a substantial change in the condition of the goods.
21                               FIFTH AFFIRMATIVE DEFENSE
22                             (Unreasonable or Unauthorized Use)
23           5.    FCA US is informed and believes some of Plaintiffs’ concerns may have
24   been caused by unreasonable or unauthorized use. (Civil Code § 1794.3.)
25                               SIXTH AFFIRMATIVE DEFENSE
26                (Misuse, Abuse, Improper Maintenance, or Other Exclusion)
27           6.    FCA US is informed and believes, and on that basis alleges, that Plaintiffs
28   and/or others misused, abused and improperly cared for and maintained the 2018
29
30   20866465v1                                   2
                    FCA LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
31
              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 44 of 51



 1   Dodge Challenger Hellcat, therefore, some or all of Plaintiffs’ nonconformities were or
 2   should have been excluded from coverage. Specifically, FCA US alleges that after
 3   appropriate discovery, one or more of the stated specific warranty exclusions may be
 4   applicable.
 5                               SEVENTH AFFIRMATIVE DEFENSE
 6                                     (Good Faith Evaluation)
 7           7.     FCA US is informed and believes, and on that basis alleges, at all times,
 8   FCA US’s evaluation of Plaintiffs’ repurchase request has been in good faith,
 9   consequently, Plaintiffs have no claim for civil penalty for any alleged willful violation.
10                                EIGHTH AFFIRMATIVE DEFENSE
11                        (Estoppel, Laches, and/or Lack of Good Faith)
12           8.     FCA US is informed and believes some or all of Plaintiffs’ claims may be
13   barred by estoppel, laches and/or lack of good faith.
14                                 NINTH AFFIRMATIVE DEFENSE
15                                     (Third Party Resolution)
16           9.     FCA US maintains a qualified third-party dispute resolution process,
17   consequently, Plaintiffs have no claim for civil penalty for any alleged willful violation.
18   (Suman v. BMW of North America, Inc. (1994) 23 Cal.App.4th 1.)
19                                TENTH AFFIRMATIVE DEFENSE
20                                 (Civil Code section 1794(e)(3))
21           10.    FCA US is informed and believes, and on that basis, alleges that Plaintiffs
22   failed to provide written notice under Civil Code section 1794, subdivision (e)(3), and
23   therefore, Plaintiffs’ civil penalty claim is barred.
24                              ELEVENTH AFFIRMATIVE DEFENSE
25                                      (Statute of Limitations)
26           11.    FCA US is informed and believes, and on that basis, alleges, that the
27   Complaint, and each cause of action thereof, is barred by application of the statutes of
28   limitation set forth in the Code of Civil Procedure §§ 337, 338, 339, 340, Commercial
29
30   20866465v1                                      3
                     FCA LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
31
                Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 45 of 51



 1   Code §2725 or any other statute of limitation applicable to the present action.
 2                             TWELFTH AFFIRMATIVE DEFENSE
 3                                      (Failure to Maintain)
 4           12.    FCA US is informed and believes, and on that basis alleges that Plaintiffs
 5   are precluded from recovery by reason of his failure to maintain and service the subject
 6   vehicle.
 7                           THIRTEENTH AFFIRMATIVE DEFENSE
 8                                  (No Substantial Impairment)
 9           13.    FCA US is informed and believes, and on that basis allege that none of
10   the alleged nonconformities claimed by Plaintiffs substantially impaired the subject
11   vehicle’s use, value, or safety.
12                             FOURTEENTH AFFIRMATIVE DEFENSE
13                                  (Other Affirmative Defenses)
14           14.    FCA US alleges that it may have additional affirmative defenses available
15   to it of which it is not now fully aware. FCA US reserves the right to assert affirmative
16   defenses after the same shall have been ascertained.
17           WHEREFORE, Defendant FCA US, prays as follows:
18                  a.    For dismissal of Plaintiffs’ Complaint with prejudice;
19                  b.    For judgment in favor of Defendant FCA US, against Plaintiffs;
20                  c.    For the costs of suit herein; and,
21                  d.    For such other and further relief as the Court may deem just and
22                        proper.
23   DATED: May 24, 2019                       BOWMAN AND BROOKE LLP
24
25                                             BY:
                                                      Richard L. Stuhlbarg
26                                                    Sean A. Ramia
                                                      Parris H. Schmidt
27                                                    Attorneys for Defendant
                                                      FCA US LLC
28
29
30   20866465v1                                   4
                      FCA LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
31
              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 46 of 51



 1
 2                                DEMAND FOR JURY TRIAL
 3           Defendant FCA US LLC hereby demands a trial by jury.
 4
     DATED: May 24, 2019                    BOWMAN AND BROOKE LLP
 5
 6
                                            BY:
 7                                                 Richard L. Stuhlbarg
                                                   Sean A. Ramia
 8                                                 Parris H. Schmidt
                                                   Attorneys for Defendant
 9                                                 FCA US LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   20866465v1                                5
                    FCA LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
31
              Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 47 of 51



 1                                     PROOF OF SERVICE
                                            CCP 1013A(3)
 2
     STATE OF CALIFORNIA, COUNTY OF SANTA CLARA
 3
     I am employed in the County of Santa Clara, State of California. I am over the age of 18
 4   and not a party to the within action; my business address is 1741 Technology Drive, Suite
     200, San Jose, California 95110-1364.
 5
     On May 24, 2019, I served the foregoing document described as FCA US LLC'S
 6   ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL on all interested parties in
     this action by placing ( ) the original (X) true copy(ies) thereof enclosed in sealed
 7   envelopes addressed as follows:
 8   Kathryn B. Abrams, Esq.                          ATTORNEYS FOR PLAINTIFF
     Of Counsel LEMON LAW GROUP
 9                                                    Tel:    888/ 415-0610
     PARTNERS, PLC
10   150 N. Robertson Blvd., Suite 307                Fax:    888/ 809-7010
     Beverly Hills, CA 90211                          Email:
11                                                    kabrams@lemonlawgrouppartners.com

12
13   (X)     BY MAIL (CCP §1013(a) and §2015.5): As follows: I am "readily familiar" with
     the firm's practice of collection and processing correspondence for mailing. Under that
14   practice it would be deposited with U.S. postal service on that same day with postage
     thereon fully prepaid at San Jose, California in the ordinary course of business. I am
15   aware that on motion of the party served, service is presumed invalid if postal
     cancellation date or postage meter date is more than one day after date of deposit for
16   mailing in affidavit

17   ( )     BY OVERNIGHT DELIVERY/NEXT DAY DELIVERY (CCP §1013(a) and
     §2015.5): I sealed such document(s) in separate envelopes for each addressee and
18   deposited each for collection and mailing via overnight mail/next day delivery in a box or
     other facility regularly maintained by the U.S. Postal Service or an express service
19   carrier, or delivered to an authorized courier or driver authorized by the U.S. Postal
     Service or an express service carrier to receive documents, with delivery fees paid or
20   provided for.

21   Executed on May 24, 2019, at San Jose, California.

22   (X) (State) I declare under penalty of perjury under the laws of the State of California that
     the above is true and correct.
23
24
                                                       _______________________________
25                                                     Page Bridges
26
27
28
29
30   20866465v1                                   6
                     FCA LLC’S ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
31
Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 48 of 51




                EXHIBIT C
        Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 49 of 51




                                                                                                                                                    i.,,141121/SILAEM
                                                                   End`
                                            LEASE AGREEMENT Closed                                                                                    C AP ITAL,.
                                                                                  Payment Lease
  +W.                                tionthty Payment Lease0Single                                                             svi hi
                                                            Co-Lissi e)atomo(11 and Addma(u)  Love's Ceripbq Moue(4torr thsIMO.
                                              Lessosis;(and                                   PruCkneylocaiod)
        Lessor pogo( Name and Adesul                                                             N/A
           SOUTH COUNTY CNRY-.)EEP-000U          PERFECTO MARCELO
           455 At/TOPSCAA950    D VE
                           IL 20RI
                                                 552 ORANHAH IN
           G IL ROY                           , SAN JOSE CA 95111
                                                 MAURICIO I MARCELO
                                                 552 ORANHAM IN
                                                 SAN JOSE CA 95111

                                                                                                                                                         7
                                                                  County    CITY OF SAN JOSE
     No.                                                                                                          ..titg one aide epheuet
                                                                                                                                            .
                                                                  rl Mar to Ma    Allactril viArewl.M lOr 060.5(61
     Dub     02/10/2018
    Li              ,
         1111;11RA 0.    ,
                     11,0•     ,oprfouftunif moo.Iu
                           Clai0
                                                                                                                                                        wan eaviy14nrAnallOn mid ItrA
    Disclosure&                                                                                                             ,
                                                                                                                 / be a OAP t rtr.o4n •.09 afti0ina 0d*
                                                                                        to a total(040, thort. ma,                 AM01110.0%.00.al sce....N.•            9..,....,..
                                                                                                                                                                         0.
                                       ..4 M.ti 0 dvintsp• to too vehicle Wit to sults-S mar YOU ...PM,umma FCal Ttit.0AP
  C.p 0.1./7 Nod.. M 0..ev.nt   ”tti•tnvnt Ann theductl64. THIS LICASE PROVIDE                                                     .
 p ,
   e...d*  0  ,
             1. ,,,r Irwuranc                               e— .               .     ..
         sassed   ,
                 (p   an addlttoil lf price.     .•   .....
                                                                                                                                               losies,T horatora;youcanifor WelcaIiiit
 ,..),
 "     S.
                                                                                                  conciliation
                                                                                         or other co                       pa dad for velick                  only wIth
                                         Callionna law does not provide lore"cooling QMor wish you had at-quitad a different vahkle. You nay cancel this Loa*
 \IMRE IS HO C001.1103 OPP PERIOD.                                             too much,
   this Lase sltnadY because You chants    your mind,decided the vehicle costs
                                                   such as fraud.
   ;h.Kinitm.nt of Mt Moor or to Mat cause,
                                                 nihor ogee/nano)
    a.44inonadlorms.pncludo trade-a), hum-In and
      Ili A




                               d                 Property(Vehicle)
        Description ofthe Lease                                                                                  Votklo identikeyon Went*                    Odometer lame
                                                         Mold                           Sryb
                                             I                                                                                                                      Id
        YOdY                Mike
                                                                                HE I I OA 1              2C3CD/C99111154496
      2018 DODGE                             LCHALLENRER
                                                                                                        Woes Yto:
                                        .st ut,o,u1 ;
          uwa
                                                                                                                        4304.1 Stu11.1An000oval-minium,
                                                                                                                                                                 and coonsicoNec accord,
         orro.                                              caw   v.       d."'" "
                                                                                 b "
                                                                                           That                       ,
                                                                                                    elVda W004006411{50
    ,,,,ecAnuenelim nit ""reed
   I.                              Las's4   '"Mined
 tiro V011ata roe a&&ulna«.of this
                           and     /1.5 A //o wanco
 Traacro./,* 1/oh/c/o
                                                              Meld          p
                                                                                                        WW1 Upon\Woe            Icp0+34o.%                ••                /
                                                                                                                                                                           4,‘,
Year    WA          Mae H/ '
                                                                         i,p1A, .141 Titdo,'M Allowairct =                              2/8-(ifloss thanUes                                   -   ,

                                             osures
 Fedora, Consumer Leasing Act Discl                                                                                                                                4 Tetai of
                                                                                                    3. Other Charges oat pat olyourrnonthly or
   1.Amount Oaide at    Payments                                                                                              ••   •-                              IsaiktiaTs
                                                      .511 payi,peetvi                              ahialatryinuo)
    Lease Sltantna or a.m pet hly Pltnifftcy05flmt In911                                            Disposdai, rn.(dou do not                                        alto oneaunt you we
      'Oulivety"      $
                      :          • 995 19lsdusot,                                                   pun:hare the Wilkie)         I      39500                       hew poi by de trod of
                                                                                                                                                                         the Lease)
        thernii.od                    n7/1 ni9n$ R 10i0W0d bY             'I5                         N/A                               $       a   .. miA
                     FLOrti),J30                                                                                                                                           1122€.65
                                    payments t $        -995. 1 4 aub On the                          N/A                                                        (Section I plus Section 2
                                                                              monthly                                                                  N/4        Mg plus &ocean 3 total
                                       12t6 of oa.ch month. The total of your                         N/A
                                                                                                                                                       #i/A        tTgnuF 304 and 5Ccip
                                     penents $           35R2F,.R4.                                   N/A
                                     b.Single Payment. Yew KIYMPnl nf                                 N/A -                            $

                                                                                                            A                                         0/A
                                                 „                     di)
                                                                        "  4
                                                                                                    Total                             395.00
                                      N/A
                                                                           •Itemization of Amoun      t Due at Lease Signing or Delivery
    5.Amount duo it Leas.signing or delivery;                                                    '
                                                                                  v S411°)         i Qii    4$
                 .
    a, Capitabort(/A 1 Ruloctio.n ;                      2652. /t I. CA. nu Nu(PO ,                 -    How the amount dui at Lease signing or
                                               9q5                            4- $                       dettyery will be paid;'
    b.Flmt MOW* Permit            -+ $              )914   1 1:=Z74
                                                           =                                     '9.00       Tracion          •,;,..,
                                   +$                                                                    Not
    0,5Ingte payment                              _N/A
                                                        IL      -)Al-C.AP-ii-E0"
                                                                             +  Fax
                                                                                 $
                                                                                                245•                                38*Amor- . .IT
                                                                                                                                     .                                         :_....
     d.Rutunnablo Security Dup:00) + 3 _ _ --.-0/44 I,_ 4/,                                         N/A ilobalss and
                                                                                                                 ,    rc,m,                                                              ,
                                                              ..,-
                                                                 = .,4-              ..........
      C.ftealmration,tous(pawl to                                             -1 $ '            foR...69 cash etediks     '      5
 ' Solo)
                                    +S -       7n7 on In 9AI F$ TAX -                                                                                                                   104
    1 ntla toes (9old lo SOle)     +S                                         +5                              uh
                                                  NjA P. N/A                                        tilAts     r"be* 45
                                                                              +$
   g Acquaron fee                 .t$ --14.9.5..,40 °' NIIt                                          4A <—)lotal
                                                                               =$
                                                       Total
  h.Doc. Processing Chave(not a                                                                                            6000.00
 goy?fee)                         +f    _______8{}-643

                                                                   YOur Payment Is Nit-Mined as Shown Below:
     Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 50 of 51




1                            1"1"(TA
    5,Amount duo at Lease signing or delivery:                             * Itemization of Amount Duo at Lease Signing or Delivery
     .Caplialrzed Cost Reductan     $                      2652.74 i Cat The FC3(Pa 10 Mato) + $                                                   .00
    b. First Monthly Payment       +$                       995 .1 t i. FJectonic Vett. Registration or                                              How the amount due el Lent signing or
    c.Smte Payment                                                   Transfer Charge(not a post foe) $                                               delivery will be paid:
                                   +$                                                                                                         29.00
     d Refundabfe smity ciepo4,1(5) $                                                                                                                Net Trada-in
                                                                     NIA .-44X—W4AP-41aS                                                     24S :fa evynce^
                                                                                        $                                                                                   $
      e.Reg'stratori feu(paid to                                           N/A                                                                  N/A Rada and non.
    Orin./                                4.•             . _..e.....0 --414 irii seas 4 • x I A.O. ,      4.,
  . isi4. M14•• ..... i '.. •••tv,        .•                                                                                                      .4,,,,,..44,1c4sitni ...44 .
                                                                                                                                                                                                    -WI
                                                                      ++,l A .. 111 nt 4  ,                                                                                   ,
  , At 44.4,...,1 ta*
  .                                                                                                        11
                                                                                                      ...- '
                                          . 1           .--- -‘ -4. .. 11.1 .' ..24,".
  n, roar “no.oma. Dv -non ia^,a                                             Tann                                                            -- ---044-0
                                                                                                                                                       ...i - o Tonal           .$
 dirivirbte4,                              4- $                                                                                - --Vitiate:aro                                      .-- -Streak,:rte.
                                                  — ---14C-ceet
                                                                       Your Payment is Dotermined as                         Shown Below:
 Gross capitalized cost. The opruod upon value of Me                                                             Real china.Tho amount rhergod In addsi‘nr In me
 Vohio:o                               and any 'terne yeti tiny                                                  an Natrattorl and    Meng Od nireaunte.                          +
over Thu I ette &MiaTt:Fv116 contracIA, Insurance,                                                               TOW of base payments.The &vacation and any
                                                                                                                 8171011iZOd amounts pArs the rent charge,                         .5
                                                                                                                                                                                   r
and any outstanding prior credit ta Anne balance),                                  7611'al 00
                                                                                                                                                                                                 .12t9N
                                                                                                                 Lease Torn. The number 0( months in your Lease,
Capitalized cost reduction. The amount of any net trade-
in allowance, rebate, non-cash credit, or cash you pay that
                                                                                                                .._.... 36
Induces the gross capitalized tAnL                                                     26S2.                         1.040 payM etde    The number of paylnridir ki your Leta.
Adjusted capitalized cos1. I he amount used in calculating                                                                                                                                               36
Your haw paymenL                                                                              Base Payment                                                                          $
                                                                                     73380.26                                                                                      +s                910.9)
 Residual Value.The valid ni the Vehicle at the end tit the                                   Sales/use fax
 Lease used in Wilda* your base payment.
                                                                                     rayl 1.3S                                                                                    +5
  Cieprociallon and any amortized amounts.The amount                                                                                                                              .
                                                                                                                                                                                  415
                                                                                                                                                                                                       it/
  charged for the Volbde's decline in value through normal                                                           Tots)payment                                                                  5'95.1?
   wear and far One items paid over the Lease Term
                                                                                                                                         nv +WildchaVE will depend
    Esrey larmInatton.You may have to pay a substantial charge if you end this seat. catty. The_eltaille maybe anJ4.ffYI INIOPSpnQAW4trA
    oroorhan %It 1-111,111 Is terminated.The earlier you end the Seam the greater thls chins Is likely to be.
                                                                                                                                                                                         per yew ai Inarua
      Tunsirsahns Wear and Use.You may be charged for excesslva wee baand on out standards for normal rise                        Odd 1100.100 k10Yri.i'41 Or
                                                                                                                                                                     T 2v00
         dS                  poi rnip (Excess Wong.Chargo)
                    .                                                                        $$$.4             ins           porgium. %Amy/bk..M th•
                                                           ine ba. mil.$fl.dt $4 13$440$
     aPerch... Option at Cod orPw.ha,Tom,. Ir
                                           Lease
                                       option lee of S
                                                   -•
                                                                                                                wishes.°peon on.dnes netinclude
                                                                                                                                                oM4a11coa            sod,.00.44.4 kat bearatate.teatct.biali

     $
    /0014inItill Which you gnat a14.2 be recnniod to
                                                     pay.                                                                                                                                    and detail dolga%
                                                                                                                                                                                   .
                                                                                                                                         and maintenance respon*Ditlea.wartandera,S70
                                                                        information on early lamination, purchase options
    Other important Tarns.Soo Lease documents for additional
  Insurance, and any secenty interest, if applicable.
 Itemization of Gross Capitalized Cost
                                                                                                                                                      Agreed upon value of otocessoriesiOptionat Equipment
                                                               Outstanding Prior Credit or
Agreed upon value of the                                       Lex° Balance and Ninfative
Vehicle                                             699NR. Equity
                                                          -Oft
Sales or Lico Tax and any other                            , Auzulsidon lee                                                                              N/A
applicable laves                                         14/.4°penal GAP Waiver or GAP                                                         N/A TI/ A
Tide, License and Registration                                                                                         S
fees(paid to State)               $                      0/AC0n/fly,                                                                           N/A N/A
Electronic Veit. Registration or                                                                                                                        N/A
Transfer Charge(not a go/f    fee) S                            11 y
 Service Contract
 Doe,Processing Chargir Oat
\0Stel tea

    Additional Proteo(long
                                                                                                                       Other Terms
                                                                    They are Pin required                             Ni A
                             fohoserni, yoloplast pained:0n plane Woe the whirls to
    You cnny lido any .1 the       not be a rector in our
                                                          decision to
     es oon at this 4...inet. and SO%                                                                n vt.LI
     you.                                                      , flt     nod    it b.0.1111..•
                                           0.4 1110 Jou i 4,1,                         c4.4..$4.
              ateeda,owed twanecoretat'
                                   *Al
                                        tett eu 0,4 p.e.,newt) II ,rf•
         and t.111,6.6 cow ea the dadinad Ullf1or.hcotatego we °dated.
         4)44141k4     rn,you have
                                                               Nut S
         17          CAntrori                                                                         N/

         Tam
                                             A
    C urge
     al
    0Gap Waiver or Gap Coverage                                                                       N/A
    Term                                                                                   doz.
                         71/A                                      —
    Coverage               ,
                                                                » Pace $                laatio
  J Mechanical Breakdown it ebtion (MI3P)                                                  1050.00
 term
                                          StaUIJIT MILLS/ s6 NUNlFi
 Coverage
                                                                    Price $                                              Notices                                              AGREEMENT,
 ❑ Extended Warranty                                                                                   N/A                                  AGREEMENT,THIS IS NOT A PURCHASE
                                                                                                                            THIS IS A LEASE            CAREFULLY AND SEEN INDEPENDENT
                                                                                                                                        THESE MATTERS                               THIS
 Tenn                                                                                                                   PLEASE REVIEWADVICE IF YOU HAVEANY QUESTIONS CONCERNINO
                                         N/ A                                                                           PROFESSIONAL YOU                                  OF THE AGREEMENT
 Covorage                                                                                                                                   ARE ENTITLED TO AN EXACT COPY
                                                                    pnca s.                                     —       TRANSACTION ,
                                                                                                                        YoU SION,                                                          ad;yls/ 1`.411t444,$
                                                                                                                                                                                                                0,e
              _                                                                                         N/A
                                                                                                        —               Notice. You have to OA
                                                                                                                                               nernh,u eget,ta the
                                                                                                                                                                              41'.1,41

                                                                                                                                                                                            ridund el any
                                                                                                                                                                            .014 notolv•
                                                                                                                                          .
                                                                                                                                          "
                                                                                                                                        io:e
                                                                                                                                y.....i'd'  " '. XPTiirO:A,Rirti
                                                                                                                                              ..
                                                                                                                                             ""
                                                                                                                                             0
                                                                                                                                                                       ,V:.;•ItZlf,T=h:11;i1,.1;;;V7r4iM",.,
                                                                .         -                              •                    e ."
                                                                                                                        Voltf:".
                                     .                                                        •
    Cioetilisho                                                                       -                                                                       .,Ill.tr.'
                                                                                                                     I r.:*-Y,tlit'iltt.tnt",!?..."17,,`,L'itIn
                                                                    thin,S
                                                        —                                            -N/4"                                                                                             ekse;iti.

                                                                                                                       tbignbtegcs • •

           Comp
                                           RFC                                                                          Entire Agreement.Your and our entre agreementis contained in:(a)lha lease; and
                                                                                                                        till any reaied agreement bowmen you and us about centime I hal muit be satcred
                                                                                           al I it                      after dn' very of trie Vc   Thera are no unalien agreements rcgard ng ta -eats.
                                                                                                                        Any change ti'a           must o nrifng and a:pnad by you arid by us
           Mama
        Case 5:19-cv-02880-SVK Document 1 Filed 05/24/19 Page 51 of 51




         Transfer    go (not e goVi tie)$                                                                       ,H/A MIA
                                                                                                    S
         Sehice Contract                                       hit-1113P                                         -136
         Doc. rocesSIng Chanel(not a                                                                    --"—t970"' Tttf8
                                                                                                                                                                        76
         PIP'Pt)
           Additional Protections                                                                   Olhor Terms                                                                               'at
          stOu ttaiIN any ot tolloidng voluniart protection plans,They we notrsquired                                                                                                    Ft
           aspaartotth LAaseerusANtgpMahetetInamdee/slontoMateihaYeltklato                          N/A
             Yaw seanalute Woe MeMetat you erantthe descrbed tam end that you hare tereered
             end mem sd s copy at the ccetracthipar Sr. ineuce(e).ir no casings Di0•9,*
              gi'ven lot en/*Awlturre decked any malt reserve we ohwed.

                                                                 h..I
           LEIoM .••••••••,.. OM G+rsr•yf                                                 N/A
                                        NIA
              .
          C4,,A4 49,4                                                     p4
              macheecd areekdown t !aeon(MOP)     Price s //H 1bDO
         s ent                                                 1 050 00
         Coverage                 dbUMU       LES/ Jb tiUMINS
        ❑ Extended Warranty                                     Price $                                 Notices
        Term                                                                              N/A
                                                                                                       THIS IS A LEASE AGREEMENT.THIS IS HOT A PURCHASE AGREEMENT.
        Coverage                       N/A                                                          PLEASE REVIEW THESE MATTERS CAREFULLY MD SIM(INDEPENDENT
        ❑                              N/A                      Price $                             PROFESSIONAL ADVICE IF YOU HAVE ANY 00ESTNNIS CONCERNING !HIS
                                                                                                    TRASISAC 110H YOU ARE ENOTLED TO AN EXACT COPY Of THE ANIMA NT
        Term N/A                                                                          N/A,.     VII saw                _
        Dcerrege             ▪.        NIA• • •                                                     Notice, You have no min.s74,AO* ht VoNa utkao otdr sarKxtityc pee
                                                                                                    0041110.'0%0re    the %Ma*.
                                       N/A              •        Priter                             Notice. You have the right to mum the whkfe,and reedy* a refund ofany
                                                                                           Wirt     payments made lithe Mal eprginatkIll le not approved, maw eonapprord
         I;rmIll A                                                                                  results from an incomplete appOretron or hem Incorrect information provide-0 by
         .Coverage                      NIA                                                         you.
                                        N/A                      Pit* $                             Arbitration. This Lima wish* an Actraratton Agreement thefaryeazicikee,
         0
                                                                                          N/A       Sy signing. 111,2 Lest,you notid UN arms of the Arbitration Aorwertenl.
         Term
                                         N/A                                                        Signatures
         Cowers.
                                                                                                     Enure Agreement.Your sad catr soars   arpoomantis cantarned Yr,(el bra to sec and
                                                                                                    (b)any Meted agreement    Leuven you and to abed toolbars Out must be satellod
                                                                          02/1042018                 art*rdearety of the V         re ere no urresetart Wee/nosetabard's)ih•te*G••
          Nemo                                                                                                                                                   end byte.
                                                                                                     Any change to tits 1. sp mustfje in *Tana end *coed onto


         Nemo                                                             02/14/62018                   Hams
                                                                                                                                                                   o2/1646wow
                                                                                                                RECTO "CELLO
            A dditional Terms                                                                                     AL r "7/1.
          Additional Fees and Charges, information about. a Security Deposit end a Leto Chant.                                                              -       kre iWoic••
          ran be found In 1.1u Acteional Lease Tenn section, In eddroon b the other *vowel
       t prhmisedhfhbleia,7eurgroobpuNMho                                       '          '        N• Leto nsee,i 13'• • • .'•"'          kite. to the tamed tiestwo.You received a
   •             ciettIctiRotinm Fee, You znay us a Vehicle Return Fee of                           copy of tie Lease end had a chance to read sat review ebobre ysu %shoed It.
                $               9 e 0 ght Lease Is terminated before the end of the                  (I) Do not sign Une Lease before,'jou read U or licontalna any blob spaces to
                         edLonfacilivaad the Vehicle a returned bus or to our 001113,71Se Foe        be Riled in.(2)You are entitled to a completely filled in copy of Ws Lease.(3)
                                                                               ar            vt.      This is 2Lease agreement and note purthasa myeement Please         seek
               *find ripply II Via Lease ends oarly by your purchase oiif)tit3ilelide.                Independent professional advice H you have arty question* stmcaming this
          • Disposition Fe*. You MN pay ue a Disposition Fee it s                 9.174 d wwhen       transaction,(4)Warning • Unless   a charge  Is tncluded  M this Ls212 to 12
                                                                                                                                                                                422

              you retool the Vehicle el the end Of Rio scheduled Lease TernBitttlhypeet not           liability or property damn.Insurance, payment tor that coverage Is not
                                                                                                       provided by this Least
             apply if the Was* ends surly or rf rot; buy the Vegas at the end ol the Lease Tenn                                                                                               •
            (if you hero that option),                                                                  You acknowledge that goy recetived a completely Wed in copy oi
      • Official Fars and Taxes, MB swirnato total amount you will pay for °Metal                       agru meat.,
           andIkons. /Hs, refilatretion, title and toxin over the term of your Leas*,
           whither Includad with your mnnlhly (KtiLlolq u.quiam ur astaitird
         ofiteiveisa: $                              7Ner actual total of lees and Was may                                                                        02/NDIKONit
                                                                                                         Name
-2.4r 4, he higher or lower; dopsnAng gcr4the
                                                      tax rates• effo.estot thualut of                                                                   - rr c • ..      .
         teased property at Ws time Its or tax Is                                                               ,PERP edro-cliAPeat cv--•
                                                                                                                                                          •    `.`"?•!".!': • )1
               Benton Chang.lot Unotalmod Security Depositint,        RatUnd11.11114“ piohltelod.
                                                                         roman**.Oirtiori Pr any
                                                                                                          a-
                                                                                                                                                                           0 ,/j• Alas.° I t'
        , were ....Wool AehNY vOor ttus LoczofUr nIs to urttlinu        slx months, you wee 1101
                                                                                                        Nem.                                                  • ,
          Security DepoOt end you do Whealnot        that chock, wit in                                 7Yrle ItAURL,tlau -
           we. nyty,00duct          4yietvuxtbno       of a
                                                          l:44           j1 .44ran ,nM3Y ine            tissoila Acceptance.81/ 51BakIt7 below,Lessor ogress rp,lrytlerms sod ron•tiono
           1;telitItut tY beebnty Otiosk           ts g&te                fended tO you.                *Ili I roan
                                                                                                         • Lessee DL Inspection.Ilia Lessor Impaled orb Lomat &Ivor* license and
            Waerentlee The VeNclo Is eolith' to towallrorog *wow vron.i6W wet Apiary to                        oompared and vorteed the denature on noon DcoNse web stratum °teach
                  Loom
                                                                                                                LeSSOO, written In Lessor's presence.Lessor believes Mal each Lessee provkline
           ❑        The standard written manufacesefs wanonty. This warranty Is made by the
                    manufacturer and NOT by the Leaner,
                                                                                                               such Information is cunently Itcensod to akin by the abbot*Ayr residence.
                                                                                                                              Lessor assign, this Lease end of*is end Mb to the Vehicle to the
                                                                                                         •     Assignment
          0                                                                                                    Assignee Idcodled below(Warty). This asesanmeot Is suNect to any separate
                 N/A                                                                                           Assignment Agreement between the Lessor and Assignee.
                                                                                                        Acuignoo flame
           By Marano this Lease,you ecimovAedgo troelving a wiry of the above wattin                    Ackmu       CCAP AIM LEASE LID
           warranties. You understand that we (the Lessor) make no express or Implied                           PO DX 961272
           warrants other than those described aboro (If any). Except es required      by
                                                                                    warranty                    FOR1 NORTH EX 76161
           law,the Lessor makes no Implied warranty of merchantability end no             vii
           that the Vehicle fs flt tors particular purpose, Except as provided ebovo, you
           take tie Vehicle as is and with all faults.                                                  Phono
                                                                •
                                                                                                                8563-5 5
                                                                                                                  A.,- ..-----
                                                                                                        Name IdAyde L                                                02/10f2018
                                                                                                        711k
                                                                                                                MANAGER                                                SAII-IMCE-CA Si MOis
     Stoke Vdsde Lesse-CA          or Vr
                                   .,.. aZan,Lp 00.115..4960d b Swum*.plevrnsr USA Imo.                                                                                           Pape 102
                                                                                               ^
